¥:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 1 of 90 Ex (+

  

™ : ——— Ca sorting,
FINANCE Speed Violation
NEW © YORK . Monitoring Program

The City of New York
Department of Finance

 

 

Speeding Fact Sheet

Legislation has been enacted to allow the city of New York to issue Notices of Liability for speeding
violations based on images taken by an automated camera. The speed cameras are installed to deter -
motorists from committing speeding violations. The enforcement of these violations has been given
to the Department of Transportation.

The enclosed images were taken automatically by such camera. The Speed Camera monitors the

speed of a vehicle traveling on the roadway. When a vehicle is traveling in excess of 10 MPH over the -
posted speed limit the camera automatically takes two (2) photographs less than one second apart.
The images show the speed limit, violator speed, date, time and location of the violation, (Refer to
sample Data Field explanations, below). A flash unit allows the camera to operate'at night as well as

in the daylight.

When a speed offense is photographed, the registrant is mailed a Notice OF Liability along with one or
more images showing the violation. The registrant is liable for a fine, currently $50.00, but will not

receive points on his or her driver's license.

Under the law, the registrant can be held liable even if he or she was not the driver if the car was
photographed speeding.

The enclosed Notice of Liability describes the procedures for paying the fine or pleading not guilty
and requesting a hearing. Please read all the information carefully. ;

SAMPLE OF FIXED SPEED DATA BAR

 

Time of Posted Speed [Violator Vehicle Phote Frame Roadway
Date of Violation Violation Limit Speed Direction $eq, (A/B) Lane

 

 

 

 

 

 

 

 

   

 

   

Date Uirirl=: ee Slee Speed Dir. Frame
3/28/2018 15:01:42.8 030 oe ORT EN
KFS02P-WB LINDEN BLVD @ ROCKAWAY AVE

iSite ID / Camera Location |

   
   

Ase 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 2 of 90 EY (4

Red Light Violation
Monitoring Program

FINANCE

NEW @ YORK .
The City of New York
Department of Finance

 

Red Light Fact Sheet

Legislation has been enacted to allow the city of New York to issue Notices of Liability for Red Light
violations based on.images taken by an automated camera. The Red Light cameras are installed to deter
motorists from committing Red Light violations. The enforcement of these Violations has been given to the

Department of Transportation.

The enclosed images were taken automatically by such a camera. The Red Light Camera is connected to a
traffic light and is only active when the light is red, not when the light is green or yellow.

Vehicles crossing the stop line or entering the crosswalk after the light turns red are detected
automatically. The camera takes two photographs, approximately one second apart. The images show the
date and exact time of the violation as well as the number of seconds since the light had turned red. (Refer
to Data Field explanations below). A flash unit allows the camera to operate at night as well as in daylight.

When a Red Light offense is photographed, the registrant is mailed a Notice of Liability along with one or =
more images showing the violation. The registrant is Liable for a fine, currently of $50.00, but will not |

receive points on his or her driver’s license.

Under the law, the registrant can be held fiable even if he or she was not the driver when the car was
photographed going through the Red Light.

The enclosed Notice of Liability describes the procedures for paying the fine or pleading not guilty and
requesting a hearing. Please read all of the information carefully,

Sample ; Expianation of Red Light Photo Data Field

 

Time Since Signal
. Turned to Red (in [Lane
Date of Violation Time of Violation Signal Phase seconds) Number Seria! Frame Number

nwo ayant PHASE R TIME FRAME
2/12/2018 22:35:07.9 nm YN 2449-0084

KQ-EASTERN PKWY (W/B) @ BEDFORD AVE
e as

Location Code / Location Name

   

 

 

 

 

 

 

 

 

 

   

 

 

 

 
*passosse aq] 1m 393 oBes035 Aep/o.$ uinuuru e snyd Wed Off - WY ot-8 4 -W 7sUo}}270 ive 40) sanoH

‘SDdEZOU SIYY JO YIEC BU} 0} 19J51 asea|d ‘4Joog 33} MO} SELS JEUOTIPpe Ue “PaMmo] SEM BPIYPA B4IH “Z

 

 

 
 

 
 

3Y} WANJas UL? NOA B4SYM SUOIZEIO] JO FSI] E107 F ' YorewMsO;Ul JULPOdUAT 10} EOE9-BEE-PHB-L IED “LF LOEOL AN ‘PUE]S| UE}E3S  SSPOL-AN‘KuOUg
/ : - fi a JOOS ASL TA SEW IS OSE  +400]4 pug ‘ONUsSAY PANYL OCOE

SNOLLV01 NUNLYLOOE spano} Ajjuanbasqns sem ajiyan snok 1 f 12429 sseursng puels| u2a}e1$ Jejus> ssaulsng xtidIg

° LOZLL AN ‘UApjooig Sevil AN ‘enewer SEOOL AN S49, MON

AGOJA ISL FS WOUIB/EIO( OLZ BAY U6 90-71 400} Puz ‘15 UYOL 99

19799 ssaussng UAPioolg 49}U9) ssoulsng suzENno Jojua> ssouisng ue}eyUeLy

 

sof ccurenenunmcameurenae cee

9} 06 ‘uosied ul yse> UN Aed 63.10

      

 

 

ae

 

   

 

 

‘

       

ZS7z6 O
NOILWIOIA LOO

4

   

  

MAGINON SIHL GIN THM NOAZTIVD NOA NAH

     
 

 

 
  
 

‘NOLLWDOTIS.

 
 
 

 

_ ala (1

 

 

 

 
- i 9/20 Page 4 of 90
Case 1:20-cv-03348-RA Doéiteilid Filed 04/2 g exXH. 1 O
=isine

February 27, 2019
Mee _ _
WEWOUT PRESUOTCE!
a
NYC Department of Finance
Hearing By Mail Unit

P.O. Box 29021
Brooklyn, N.Y. 11202-9021

Dear Administrative Judge:

RE: ALROY RICHARDS, TICKET #868549900-8, Issued on FEBRUARY 15, 2019
ALONG OCEAN AVENUE, BROOKLYN, N.Y. 11226

 

Good day to you. My name is ALROY RICHARDS, owner, and operator of the material Nissan
Altima (sedan) motorcar. | had parked my motorcar overnight, along Ocean Avenue, in the
vicinity of #708, facing the general easterly direction (i.e. towards Beverley Road), on February
15, 2019. Now, | do not intend on wasting precious time of your institution, but, as outlined
prior, it seems | am being targeted, using “technology”, and possible manpower
communications coordination, to ensure that my motorcar is tracked, and ticketed. Kindly see

. prior complaints, particularly with respect to this said Ticketing Officer, D. BAY, | Say No more,

as it is not coincidence, or simply "doing a job". The grave disparity has now been revealed,

The ticket #868549900-8, is suggesting that | had parked my motorcar three (3) feet away from
the hydrant. There are five (5) photographs attached, as to where the motorcar was parked,
and that this is its original Position, as at the material time. Almost three quarters (3/4) of my
car could have been used to fill the Bap, in the photograph. | see motorcars that are spot on, at
the hydrant, even on that same morning, in the same area, but | can assure you, that no tickets
were issued on these parked motor vehicles, or the occupants/owners. It is so obvious.
apparently, it could be said that “my motorcar was ticketed ", and that not only that reasons
were not, or, will not be disclosed as to why the others were not ticketed, but that | should
“concentrate on my matter, only", Okay. | leave the photographs in your capable hands, as you

Thanking you.

Yours sincerely

hos aS
ALROY D. RICHARDS

Att.
 

The City of New York
Notice of Parking Violation

TICKET. IF YOU BO NOT RESPOND, PENALTIES AND INTEREST
WILL BE ADDED AND YOUR VEHICLE MAY BE BOOTED oR TOWED.

    
       
  
    

ee ee
OWNER oF THE VEHIC: E BEAR

SS

atte ae ee

Fire Hydrant
3 FEET FROM HYDRANT

Place of Occurrence
Front of 708 Ocean Ave

K

© ist Observed"

 

        

  
  
  

  
 

 

070)

       

____ aite/Time of Offense
hoz/ 15/i9 06:58AM

Complainant’s Comments:
NO driver

 
     
 

 

INE AMOUNT.

i

    
  
 

 

oMBlainant
7ST Say SaeeF air fersonany ODSserved ine onensa Charged above: if |
the operator wag Present | inci ¢ Operator's name or indicated “Ip Refused" ang Bersonally server |

 

 

this Notice Upon hiner, if the Operator was not present or refused to. Accept personal Service of tits Notice, |
affixed this Notloe to the vehicle.

IX vg

 

6854 9900-4

5

TURN OVER

ETRE ett ase ae

 
 
 

 

 

 
 
 
 
Case 1:20-cv-03348-RA Documenhtty [Filed 04/29/20 Page 11 of 90 Lo

February 24, 2019

The Manager

NYC Department of Finance
Hearing By Mail Unit

P.O. Box 29021

Brooklyn, N.Y. 11202-9021

Dear Manager:

RE: ALROY RICHARDS — TRAFFIC TICKET #145124690-0
ISSUED ON FEBRUARY 8, 2019 - OCEAN AVENUE, BROOKLYN, N.Y, 11226

 

Good day, Reference is made to the subject. | must state that | have already complained about
the illicit profiting of me, by the police, for no stated reasons, inclusive of illegally placing

practice,

On the day in question, | parked the motor vehicle along Ocean Avenue, as | saw that a marked
police vehicle was following me, This is being done everyday: on my way to work, on pleasure,
business, and just about going places that! am legally allowed to proceed to. | am not in any
gang, nor carrying on any illegal business, nor practice. Yet, these despicable acts, by the police,
continue. On the night in question, and in an effort to present myself to members of the public,
whom were nearby, as the police were following me, | disembarked from the motorcar, and
barely proceeded to check on my rear tyres, as they felt less than fully inflated. The monitor on

+E

As | am aware of many potential possibilities, | decided not to ask the police any questions (my ene
October 15, 2018 experience - and subsequent ticket issued, and Internal complaints, prompted :
me to be quite careful). | present this information, to show that my many complaints about

being harrassed, are not without merits. The pattern of how tickets are being issued, and where,

are clear indications. Simply, | am being targeted by the police, using technology (abuse of

power, and authority), that should be used to target, and track drug pushers, illegal firearms

dealers, "shottas", murder perpetrators, and those of similar ilk. My complaints, via formal

means, will continue. Due to the fact that a resident register complaints, against the police,
doesnt mean that all police are "terrible", or that law enforcement is not doing a good job.

A copy of the material ticket is attached.
WALA)

Xi 20

Good day. i

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 12 of 90

Yours sincerely

Wan

ALROY D. RICHARDS

Att.
 

Case 1:20-cv-03348-RA »Document 1-1 Filed:04/29/20 -Page.13: ‘of 90 -

EXU, 20

WRITE ONLY ONE VIOLATION PER TICK:

 

 

 

 

— The oe of New York Notice of Parking Violation +
Permit Cores
Displayed? ez

B°>

rl Reg ~| i ies |
[Name of Operalor, if present, if not present, lhen Owner of Vehicle Bearing
| icons Operator Present mt ° Relised?
ons Not Shown Sdn Van Subn Deiw PA Taxi
A o
: gf :
at
fe Ke
3
oa

 

 

   

 

 

: Th Je POORER

cc ae NY ocf PA NS MA FL VA MD IN
ED ow eset | IB EOOOSSSESES

 

 

 

COM O ee J rire ae

uj Chey Ford Honda Dodge Jeep Frel intl Toyot Nissn Me/Be BMW a Be
ZOOOOOODOCOCGOO o. OF
Wr: ings © Qos 2

THE OPERATOR & OWNER OF THE ABOVE VEHICLE ARE ‘CHARGED AS FOLLOWS: ‘e}

Aeulis HLL Corn

eo

 

 

 

 

 

 

 

 

 

 

Time tst . Dale isl
Observed : AMC) PMC Dbserved / / Precinct
[Front of / Fiace of Occurrence Opposite FG a
E> so - oO |
4 i
® Fine CHARGED VIOLATION OF Days in effect
& {All Other Manhattan | SECTION 4- . .
& |aeas 98 St & South OF ne ee (ALL unlass olherwise specified)
37 | s35C> $65 C > /Expired PKG Meter (h)ft} 2 — > © oS > >
38 |()336 (365 |Fail to Disp. PKG Meler Recelpt (hX1) Hours in effec
20 |seoc> $85 (_) [No Parking (d) f= unless otherwise ry ies
21 |()s45 ©) 865 |No Parking, SCR (d}(1) [|
: £ Pew

27 | 8180 (> jNo Parking Except Disability Plates/Parmits (d}(3)

78 |) 865 {Nighttime Prkg Comm. Vehicie Residential St. (kY6)| .; AG - am

16 |s95 (7) |No Standing Except Trucks Loading/Unloading {k)(2) e . PMC

31 1C) $145 INo Standing Commercial Metered Parking {1)(3)(i) |Other Dascription, Rider, Time Limit or
7 7 ALT Plate and Slate

17 195 (> IMo Standing Except Auth. Vehicles (c)(4)

49 1) 5115 [No Slanding Bus Step (c¥3) |

44 |8115 (> [No Standing {c)

48 $715 [Double Parking (f(t)

70 |s65 (> |Registration Sticker 4}(3} NYS Only {> Missing © C_) Expired / . /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71 1D 565 lnspection Sticker (()(5) NYS Only | Slicker #
67 | 3165 (> |Pedesirlan Ramp (f(7)

4G (C2) $115 [Fire Hydrant fe2) Feet From:
74 | S65 (_) |Missing/mproperly Displayed Plate 42)
OH Sub Section

 

 

 

 

 

 

 

 

_| Code Fing CHARGED VIOLATION OF SECTION 4-10 (SUBSECTION BELOW} OF NYC TRAFFIC RULES
Sub Section

 

  
 
 
 
 

 

CHARGED VIOLATION OF SECTION +11 SUBSECTION BELOW! OF NYC TRAFFIC RULES
Sub Section

 

 

 

 

 

 

name appears abave

Signature of Complainant FSSUING AGENCY sf mn ~~ F
Name of Complainant (printed}
Tax Reg.
No. TH a Li

vsvesu0-0 Milli

“TURN OVER FOR IMPORTANT INFORMATION ON
HOW. TO PAY OR DISPUTE THIS TICKET 5S

SERVICE COPY — copvaictr 281s. THE CITY OF NEW YORK

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 14 of 90 La sy

February 16, 2019

The Manager

New York City Department of Finance
Hearing By Mail Unit

P.O, Box 29021

Brooklyn, N.Y. 11202-9021

Dear Manager:

RE: ALROY RICHARDS, JEB 5810 — TRAFFIC TICKET #873165132-0
Issued FEBRUARY 13, 2019 (Queens, N.Y.}

 

Good day. | am the owner and operator of the said motorcar, so mentioned. On February
13,2019, | had parked my motorcar, at 9:40 am, on a road way, parallel to Sutphin Boulevard,
and near to 89th Street, in Queens, N.Y. Purpose of my visit there, was to attend on a very
important Civil case, at the nearby Supreme Court, in which | am the Litigant/Plaintiff (severe
injuries to neck, and spine) . The meter number is 4081941, and the two(2} hour ticket | had
purchased, is #81265. Hence, | left for the Court house. There were a lot of cases in the Court,
on that day, as | had realized, upon my arrivai, to the Court Room. The principle is that one
need to appear (or have a representative) for their matter, or the case could be dismissed. |
filed the matter on my own, and it is a large suit.

There was a recess from Court, and that is when | returned to the area, and realized that Traffic
Ticket #873165132-0, had been placed on my motorcar, for expired parking meter fee. 1 saw
the (female) Issuing Officer, a few metres away from my car, standing. Time of the ticket is
11:47 am, just about the time, or so, that ! was heading out of the Court Room, for the 1 1/2
minute walk, back to where | had parked the motorcar. Information received is that once
ticketed, one can leave.the Traffic Ticket on the windscreen,to show other Ticketing Officers
that the car was already ticketed. My intention upon my initial return, to the motorcar, was to
purchase another two(2) hour ticket. Subsequently, and being unable to determine what may
take place, at Court, when | return there, and that 1 may be unable to return to the motorcar, to
avoid another similar Traffic Ticket, | left the Traffic Ticket on the car, and returned to the Court
house.

| later returned to my motorcar, at 2:08 pm, where ! purchased another two(2) hour ticket
#81284, placed it on my motorcar, and left, for Court, which was again reconvening. Copies of
the tickets | purchased from the meter, are attached, for your perusal. Also attached, is a copy
of an important document, from the Court (signed by Hon. Justice Mr. Ulysses Leverret}, as an

indication of the verification of what |! am reporting. Other Court documents also exist, but |

 

only enclosed just this one.

aay
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 15 of 90 Pass of

PX. 24
Consequently, | am submitting this information, for your review. It was already submitted ee
online, the other night, but no return email came to me, as due acknowledgement. Therefore, |

am resubmitting it, just to make sure.
Thanking you in advance.
Yours sincerely
\ya se?
ALROY D.RICHARDS

Att.

 
The City of New York
Notice of Parking Violation

YOU MUST ANSWER WITHIN 30 DAYS OF THE DATE OF THIS
TICKET. if YOU DO NOT RESPOND, PENALTIES AND INTEREST
WILL BE ADDED AND YOUR VEHICLE MAY BE BOOTED OR TOWED.

Rav. oe? WSstoyShawn  -

 

 

oo Hid=Nol Aaplleatle
Permit Displayed Permit Number Type
N/S$ N/AS: NA

 

 

Name of the Operator, if present. If not present:

 

OWNER OF THE VEHICLE BEARING LICENSE

 

 

 

 

 

 

 

 

 

 

Plate GD | Exp. Date State Plate Type
JEB5810 5 | 10000/20 NY PAS

Make Color Year Body Type
NiSS BR 20.1 5 4D8D

 

 

VIN #

 

IN4AL 3AP4FC 112130
THE OPERATOR AND OWNER OF THE ABOVE VE

 

 
 

LE ARE CHARGED AS FOLLOWS:

 

  

in Violation of NYC Traffic Rules, Sect 4-08(h)(1)
Expired Parking Meter

BAYS/HRS: MON-FRI/9A-7P

 

 

 

Place of Occurrence
Front of 87-75 146th St

 

 

VG | Meter #/Zone Operational | Limit County | Pet.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37 425776 Mn Q 103
Date/Time of Offense Hate/Time tst Observed
02/13/18 11:47AM|C2/13/19 11:40AM
Complainant’s Comments:

 
  
 

NO DRIVER NO PERMIT. NO ACTIVITY
ist Obs is Parking

FINE AMOUNT:

 

 

Agency Command Tax Reg # Device ID

 

 

 

 

 

 

TRAFFIC | 1-402 | 367879 | AM7059
7 Complainant’s Name

 

KARAMALLAH, R.

Signature of Compiainani

 

Tatfian under penalty of perjury (Penal Law 270.45) that | persorially observed the offense charged above; If
tha operator was present | indicated the operator's name or indicated “1D Refused” and personally served
thls Notles upon him/her, #f the operator was hot present or refused to accept personal service of this Nolte, |
affixed this Notice to the vehicle. oa

 

X_ RKpay

TURN OVER FOR IMPORTANT TN ee EAN eel.
ON HOW TO PAY OR DISPUTE Naame

 

 

     

MAAC A

673165132-0

TURN OVER

 

 

 

 
Case 1:20-c¥-03348-RA ' Document'1-1 ° Filed 04/29/20°. Page 1

  

a Ticket 10 81204

EXPIRATION TIME EXPIRATION DATE

0408 PM t2/10/!

AREA = MACHINE# AMT PAID START TIME

4141 $ 4.08 02:08 Pi

NYC DODBUREAU OF PARKING [MELO an
DISPLAY ON DRIVER'SSIDE | | = 285
OF DASHBOARD [er ae ee

PH5055646 745 ¢

      
     

 

 

a Ticket 10 61265

EXPIRATION TIME EXPIRATION DATE

TEA P/N

AREA MACHINE# = ANTPAID) = START TIME

IH] $ 4.00 08-40 AY

NYG BOT-BUREAU OF p
DISPLAY ON DRIVER'S SIDE” | aes aenee
OF DASHBOARD

PRISOSS646 1438

       

 

 

 

 
Case 1:20-cv-03348-RA Document 1-1

Filed 04/29/20 Page 18 of “EXD. ak

Supreme Court Civil Term Index Number YS ‘| L?
COUNTY OF QUEENS

 

Motion Cal. # aa Motion Seq #_2:

 

a
ee
arate

. DECISION/ORDER
Oy , Vid Mol )sPlaintiff

   

Defendant

a i

Upon the foregoing cited papers, the Decision/Order on this Matidn ve 2% ‘ i va “4

BO £4, sgt
toi eegelie Ag @ IG8

Le

mee Pyk ba

is as follows:

 

 

 

 

 

  

 

 

   

 

 

 

 

 

 

 

 

i
4
wie Ti aay
F
&
£ Pa og
2 a PE PE
ee GMA
f
i
Nb ba mi we OPE btiod roe,
‘et Wore fot vg bie. y PLA deed he oe :
ai i Ps cara in fo 5 oe Le é fis at
i Put dd ped |,
fe ? a
i fy
7F
fA f i
eff 2 i _ Efi e
Fae tar ee
Cea :
i
f

 

 

 

 

Received by VeRHoner| Plain g fe
oy" a1 /2019-

: 4 pay [3/2019

Page of

Nee erhap

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 19 of 90

February 14, 2019 ©

New York City Department of Finance
Traffic Violations Appeal Tribunal
New York, N.Y.

Dear Manager/Judge

RE: ALROY RICHARDS, JEB 5810 -- TRAFFIC TICKET Issued JANAURY 21, 2019
21* Street and Church Street (Brooklyn) — TICKET #871505993-5

 

Good day to you. My name is ALROY RICHARDS, owner and operator of the said motorcar. On
Sunday January 20, 2019, | parked my motorcar overnight, within reasonable permissible
parking, at that time. The location was near to 21st Street, and Church Street, Brooklyn.
MONDAY JANUARY 21, 2019, was a nationwide HOLIDAY, being DR. MARTIN LUTHER KING'S
DAY. Said motorcar was parked on a one way street, along with other motor vehicles. Both
sides of the street were lined with motor vehicles.

Realizing it was a PUBLIC HOLIDAY, and having had information about PARKING
ARRANGENENTS, which were REASONABLY being done, and no outrageous infractions, | believe
that the City of New York eased parking restrictions, within a certain time, since it is a Holiday.

Can someone piease address this for me? Irrespective of the location, County, street, can | get
the general view, with respect to parking easements on a Public Holiday? In addition, t need to
find out about this particular circumstance. Now, NO OTHER MOTOR VEHICLES IN THAT
VICINITY WERE TICKETED. On my return to that area, the said motor vehicles were seen parked,
as was mine. I would like to know, based on the FREEDOM OF INFORMATION LAW, WHETHER
ANY OTHER VEHICLES WERE TICKETED (For similar, and any infractions), AT THAT LOCATION,
ON THAT DAY. The sequencing of the tickets, in my view, should follow in numeric sequence.
"Sign posted in this area stated, "TRUCK and LOADING ONLY, 6:00 am - 10:00 am. Time on the
ticket was 10:57 am. Further, there are no Signs that | have seen, which state "EXCEPTING ON
HOLIDAYS", even when parking easements are in effect. .

In my view, this is rather absurd. Vehicles parked in the entire New York City on Holidays,
Sundays, and Saturdays and Sundays, where allowed, would have been ticketed then. My
checks with the Walgreens facility, at the comer, where the car was parked, revealed that |
should not have been ticketed, as this was the norm, for vehicles to be allowed to park there,
on Sundays, as well as on Public Holidays, They also told me that no deliveries to that
establishment, are done on Sundays, nor Public Holidays.

| await your considerations, and have attached a copy of material Traffic Ticket #871505993-5,
along with three(3) photographs of the specific area.

yn a of

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 20 of 90 Ext 22.

Looking forward in hearing from you.
Regards,

Yours sincerely

han s 02

ALROY D. RICHARDS

Att.

 
The City of New York
Notice of Parking Violation

YOU MUST ANSWER WITHIN 30 DAYS OF THE DATE OF THIS
TICKET. IF YOU DO NOT RESPOND, PENALTIES AND INTEREST
WILL BE ADDED AND YOUR VEHICLE MAY BE BOOTED OR TOWED.

Rev. 08?

N/S N/A
of the Operator, if present. If not present:
BEARING

NISS BR 2015 | 4DSD

1 4FC112130
THE OPERATOR AND OWNER OF THE ABOVE VEHICLE ARE CHARGED AS FOLLOWS:
In Violation of NYC Traffic Rules, Section: 4-G8(h){1)

| Faifure to Dsply Parking Meter Rec
DAYS/HRS: EXCEPT Su/9A-7P

Place of Occurrence
Opposite 156 E 21st St

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VG | Meter#/Zone [Operational | Limit { County | Pet.
38 K 070
Date/Time of Offense Date/Time ist Observed
01/21/19 10:57AM N/A

 

 

 

Gomplainant’s Comments:

No Valid Receipt Visible On Bash.

 

 

 

 

 

 

 

FINE AMOUNT: $35.00
Agency Command Tax Reg # Device ID
TRAFFIC: T-302 365366 AN6 860
Complainant's Name
ISLAM, A.

 

Signature of Complainant
(affirm under penalty of perjury (Penal Law 270.45) that | personally cbservad the offense charged above; It
the operator was present | indicated the operator's name or Indicated "2 Refused” and personally saved
this Notice upon him/her, if the operator was not present or refused fo accept personal service of this Notice, [
affixed this Notice to the yahiele,

 

 

   

 

 

 
 

TURN OVER FOR IMPORTANT INFORMATION
ON HOW TO PAY OR DISPUTE THIS TICKET

 

671505993-5

5

TURN OVER

MT

 

 
 
 

Rieebeo ont 1-1 Filed 04/29/20 Page 23 of 9d—

 
a ao
a

Dr aad

pte ame Cee rer

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 25 of Ey \

eI

February 14, 2019

Traffic Ticket Dispute Tribunal
NYC Department of Finance
New York, NY

RE: ALROY RICHARDS — TRAFFIC TICKET #871061690-1, Issued JANUARY 25, 2019
Flatbush Avenue and Beverley Road, Brooklyn

 

Good day. My name is ALROY RICHARDS, owner and operator of the said motorcar. On the day
in question, Friday January 25, 2019, my motorcar was parked at the location at Flatbush
Avenue, almost across from Beverley Road (Brooklyn, N.Y.). My motorcar was well within the
required time limit, as { had parked there overnight (Thursday January 24, 2019). There exist a
sign that is indicative of NO STANDING, instructing hours between 7:00 am - 10:00 am. At 6:55
am, | attended on my motorcar, went and sat inside, after starting my motorcar. | realized that
a Ticketing Officer was near my motorcar. This Officer began observing me, inside my motorcar,
and i kept looking at my watch. The Officer then went away. Due to the fact that | was early for
work, and having an important matter to attend to, | stayed inside the motorcar.

| then observed the Officer encircling my motorcar, and as if taking off the license information.
Therefore, | motioned to the Officer, that not only was | present, inside the motorcar, but that
the time had not expired. There were a few other vehicles parked in this area, facing the same
direction, as my motorcar. The drivers/operators were also inside their motorcars. Hence, |
remained inside mine. Shortly after, | again saw the Officer encircling my motorcar. However,
this time, the Officer began scanning my chassis number disc area, at the front of my motorcar.
in an effort not to move the motorcar, for the safety of the Officer, | remained inside my
motorcar, and again, motioned to the Officer, that | am present, and wished to proceed to drive
off, but could not do so, for safety reasons.

it was.a- very cold day;-and tam an arthritic carrier, and needed to get extensive ‘heating, from
the car airconditioning system, before | could move off, to assist me to properly function.

In light of the above, lam not sure that the Officer acted with due observance, especially that |
was present, and that the time had not yet expired. Probably due to my "motioning", the
Officer may have “insisted that it is better to stay around, to teach this one a lesson". Other
drivers nearby, in a similar position, were not treated the same way, as | was, at the material
time.

 

Please review the details that | have presented, as | think that the Officer, in all respects, were
not using reason, but may be acting with disdain. Please find attached, copy of the related
Traffic Ticket, along with four(4) copies of photographs of my motorcar, in the area mentioned,

at the material time.
Case 1:20-cv-03348-RA Document1-1 Filed 04/29/20 Page 26o0f90 _. ,,
lInX “D>

Looking forward to your checks, and reply.
Thanks.

Yours sincerely

ALROY RICHARDS

Att.

 
fe

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 27 of 90 __

EX 23

sea

 
   

aS sity of New York
Notice of Parking Violation

YOU MUST ANSWER WITHIN 30 DAYS OF THE DATE OF THIS
TICKET. fF YOU DO NOT RESPOND, PENALTIES AND INTEREST
WILL BE ADDED AND YOUR VEHICLE MAY BE BOOTED OR TOWED.

Rev. 08/17 N/S=Not Showa
NiA=fot Appicable

Permit Displayed Permit Number : Type
N/S N/A N/A

Name of the Operator, if present. If not present:
OWNER OF THE VEHICLE BEARING LICENSE

 

 

 

 

 

 

 

 

 

 

 

 

Plate CD | Exp. Date | State Plate Type
JEB5810 5 | 10/09/20) NY| PAS

Make Color Year Body Type
NiSS BR 2015 4DsD

 

 

 

 

VIN #
IN4AL 3AP4FC112130
THE OPERATOR AND OWNER OF THE ABOVE VEHICLE ARE CHARGED AS FOLLOWS:
In Violation of NYC Traffic Rules, Section: 4-08(c)
No Standing
DAYS/HRS: MON-FRI /7A-10A

Piace of Occurrence
Front of #061 Flatbush Ave

 

 

 

 

 

 

WAMU

 

VG | Meter#/Zone jOperational | Limit County {| Pet.

 

 

 

 

 

 

 

 

 

 

 

 

 

| TRAFFIC) T-302 354174 .| . AM6739
Complainant’s Name
SALCEDO, J.
Signature of Complainant
| affirm undar penalty of parjury (Penal Law 210,45) that | personally observed the offense charged above; If
the operator was present | Incloated the operator's name or indicated "ID Aefused” and personally served

this Notice upon hinvher; If the operator was not present or refused to accept perscoaal service of this Notice, t
affixed this Notice ta the vehicte,

k WF
TURN OVER FOR IMPORTANT INFORMATION
ON HOW TO PAY OR DISPUTE THIS TICKET 6

w= nom

14 K 07d ~
Date/Time of Offense | Date/Time 1st Observed eK
01/25/19 07:20AM N/A i

Complainant’s Comments: Cc
oo”
L3
oo
FINE AMOUNT: $115.00 oJ
Agency Command Tax Reg # Device ID r=
co

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

eer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 
Monday > Friday
Jam > ism

Saturday
Saqy tp

 

 

 

 

 

 

 

 

 
 

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 32 of 90 EX ot

January 19, 2019

The Manager

Parking Violations

New York City Department of Finance
1 Centre Street, 22™ Floor

New York, NY 10007

Dear Manager:

“WITHOUT PREJUDICE”

RE: ALROY RICHARDS — NYS DRIVER’S LICENSE #326-791-415
2015 BROWN NISSAN ALTIMA, REGISTERED JEB 5810

REPORTED VIOLATIONS, TOTALLING $4 {).90

 

My letter to you of December 26, 2018 (copy of which is again attached), is self explanatory.
Relative to outstanding amounts, and bank information requested, via your form, which was
also duly completed, and submitted by me, in relation to payment arrangements, | have not
seen any deductions from my bank account. Your Office last requested details, such as bank
account number (copy of form attached}. Hence, | thought a deductions would have

commenced.

Subsequently, | received additional violations, in the mail, making the outstanding profile, as

follows:
Date Place Allegation
11/18/2018 Linden Blvd./ Red Light

Fountain Avenue
02/12/2018 KQ-Eastern Pkwy Red Light

vc seeuamn @Bedford Avenue Can
12/27/2018 S.Conduit Avenue/ — Red Light
@89" Street
01/04/2019 EB Shore Pkwy
above)

*03/28/2018 Linden Bivd. @
Rockaway Avenue = above)

Please note the following:

5104822163

Speeding (1ikm/h

Speeding (11 km/h

Ticket # Amount
5104488690 550.000

Frame #2449-008A $50.000

$50.00

4651832477. ~-~~--$50.00

Frame #075487A $50.00
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 33 of 90 EX i. J
ne at

e That lam unaware of, or may not be associated with your report for 03/28/2018, as |
wasn’t driving any such motor vehicle, as at date noted. Motor car acquired September
22, 2018.

¢ That total of $240.00 {as per your prior correspondence), are to be added to this
proposed total.

* That even though I have not been furnished with all the details, and is not appealing,
nor challenging your reports, that it be noted, that | am paying, in good faith.

¢ As your correspondence noted, that these violations did not assign demerit points to my
Driver’s License.

¢ That the total now, appears to be four hundred and ninety dollars ($490.00).

lam applying for an arrangement, under Poor Person portfolio, to pay this amount, over
nine(9) months, commencing now. Therefore, fifty five dollars {$55.00) per month, starting
today, being that this $55.00 will be paid by the middle of every month. Attached is Money
Order for $55.00.

Thanking you in advance.

Yours sincerely

hasesy

ALROY D. RICHARDS
Encl.

Copy — NYS Department of Finance
School Zone Camera Unit
P.O. Box 3641
Church Street Station
New York, NY 10008-3641
Department of Finance
Parking Violations Bureau
Red Light Violation Monitoring Program
66 John Street, 2" Floor
New York, N¥ 10038
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 34 of 90 Eyl 96

anemic sseinmerccatle

THE CITY OF NEW YORK OFFICE OF THE COMPTROLLER
1 CENTRE STREET, NEW YORK, N.Y. 10007-2341

  

 

Scott M. Stringer
COMPTROLLER

O15 - 155

Date: 10/21/2019
RE: Disallowance-Over 90 Days
ALROY RICHARDS
Claim number: 2019P10243 92
Your Claim/Policy#:

ALROY RICHARDS

179 ELM ST

VALLEY STREAM, NY 11580

Dear Claimant:

from the date of occurrence as required by the General Municipal Law Section 5 0-e.Claims must be filed with

' either the New York City Office of The Comptroller, the New York City Law Department, the New York City
Board of Education or the New York City Health and Hospitals Corporation, depending on the substance of
the claim.

If you have been scheduled for a Comptroller's hearing (50-h, General Municipal Law), please deem the
hearing canceled.

Very truly yours,

he

ANASTASIA PEREZ

 

Bureau of Law & Adjustment

PERSONAL INJURY
(212) 669-2251
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 35 of 90 EX \\- 26 .

October 14, 2019
“WITHOUT PREJUDICE’

Mr. Daniel L. Schneider
Attorney-at-Law

49 Walworth Avenue
Scarsdale, N.Y. 10583

Dear Mr. Schneider:
RE: ALROY RICHARDS vs. CITY OF NEW YORK COMPTROLLER, and the NEW YORK POLICE

DEPARTMENT
File No.: 2019P1024392

 

Reference is made to your letter dated October 3, 2019, contents of which were duly noted, by
the Claimant, with respect to the caption; very well, Counsel.

The Claimant, whom is still Pro-Se, at this juncture (until so advised), hereby acknowledge the }
date and time, of Wednesday November 13, 2019, at 1:30 pm, to be held at your Offices. As

per declaration, Claimant is ready to proceed in this matter, and do carefully note the

conditionalities (tenets), as presented in your letter. Further to this, Medical Records will also

be available, indicative of the type of suffering that the Claimant has undergone, in this

emotionally distraught discourse (initiating matters, and subsequently). Claimant does not need z
a language interpreter, and speaks, writes, and understand English, 100 per cent.

Material Police Report and other affiliated documents from the N.Y.P.D.. will be presented, hy
the Claimant, if warranted. Claimant will further contact your Office (by telephone), with
respect to question of whether stenographer, or scribist, will be present, for this development;
wiaimant wouid be opiigea, in suggesting said. There is absolutely No issue On disciosing my
Social Security Number, for this purpose (original will be presented, on the day of the Hearing).

Undoubtedly, the Claimant will be present, as specified, for this crucial proceeding.

As a matter of Good Faith, the Claimant is fully co-operative in the issue, in the interests of

transparency, and accountability, and is cognizant of Confidentiality clauses, as well as notions

of Non-Disclosure, and does not seek to malign, cast aspersions on character, career, integrity,

nor credibility of any related individual, nor entity, despite any severe emotional pressures. It

wouid be good, and well, that this matter amicably arrive at a closure, in order that other =
businesses of this great City of New York, can be attended on.

Claimant looking forward to, and will be privileged to, the kind words, and extended courtesies,
as is customary.

lass ne f
1[Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 36 of 90 E=XH. Din

Thanking you in advance.

Yours sincerely
boa y

ALROY RICHARDS

Claimant

Copy — City of New York Comptroller's Office
1 Centre Street, Room #1225
New York, N.Y. 10007

vemabcrontateanenatscaatinene

2| Page

eer
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 37 of 90 ‘ Pos t

Ke Al

ae TSA

DANIEL L. SCHNEIDER, ESQ.

ATTORNEY AT LAW
49 WALWORTH AVENUE TEL (914) 725-5374
SCARSDALE, NEW YORK 10583 FAX (914) 713-1136

EMAIL: danielschneideresq@gmail.com

Date: October 3, 2019

NOTICE OF 50-H HEARING
015 — 280

SENT BY CERTIFIED MAIL
Alroy Richards

179 Elm Street

Valley Stream, NY 11580

Re: Claimant Name: Alroy Richards
Claim Number: 2019PI024392
Dear Sir / Madam:

Please take notice that, pursuant to Section 50-h of the General Municipal Law (GML),
claimant is mandated by law to appear at the following location, at the date and time specified
below, to be orally examined under oath relative to the occurrence and extent of i injuries for
which the above claim is made:

Date of Hearing: November 13, 2019
Time of Hearing: 1:30 P.M,

Location of Hearing: DAN SCHNEIDER -- LEX REPORTING SERVICES
160 BROADWAY, 147 FLOOR
NEW YORK, NY 10038
914-725-5374

PLEASE CALL THIS OFFICE UPON RECEIPT OF THIS LETTER.

Claimant is further mandated, pursuant to Section 93(d) of the New York City Charter and
Section 50-h of the GML, to present him/herself for a physical examination at a date and location
to be provided under separate cover.

Please note that all infant claimants must appear. The hearing will begin promptly at the
time indicated and there will be no office space to meet with and prepare your client.

Upon receipt of this notice, please contact us if a language interpreter for your client is
necessary. One day prior to the hearing, we will call your office to confirm the date and time of
the hearing. If you confirm the hearing date at that time and you subsequently fail to appear for
the hearing, you will be charged by the City for any legal fee, interpreter fee and stenographic fee
incurred,
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 38 of 90

All applications for adjournments should be directed via email to FIRM CONTACT

Claimants will be permitted one adjournment without cause. Application for such
adjournments should be made at least one week prior to the hearing date. Applications for
additional adjournments must include the reason for the request, and will be granted for good cause

only.

 

If a claimant fails to appear for a scheduled hearing, a default will be declared and
claimant's failure to appear will be raised as an affirmative defense in any lawsuit subsequently
filed.

In order to prevent fraud, you are required to present proper identification prior to
commencement of the hearing. Additionally, you are requested to bring to the hearing original
photographs of the accident scene and copies of all documents relevant to this claim including
but not limited to:

(1) prior written notice map;

(2) all medical and hospital records;

(3) authorizations for the Comptroller's Office to obtain, as applicable, medical,
criminal, employment and/or school records, and loss of income
documentation;

(4) police reports.

Pursuant to State and Federal law, the Comptroller's Office, through its attorneys taking
hearings, is authorized to obtain, social security and Medicare or Medicaid numbers for tax and
reporting purposes, and to allow for the collection of liens held by the City and State.

Please be advised that nothing contained herein shall be construed as extending the statute
of limitations beyond the statutory time.

Please note that the office does not provide day care services. Therefore infants and small
children will not be permitted in the office.

All questions with regard to this notice should be addressed to the undersigned at FIRM
CONTACT. ONE DAY PRIOR TO THE HEARING, YOU MUST CALL OR E-MAIL
OUR OFFICE TO CONFIRM THE DATE AND TIME OF THE HEARING.

Please be aware that filing a false claim or aiding and abetting the filing of a false
claim is a crime. Violators will be prosecuted to the fullest extent of the law.

Sincerely,

Daniel L. Schneider
cco: Comptroller’s office
1 Centre Street
NY, NY 10007
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 39 of EXH. 28

——_ee

September 16, 2019

Mr. Scott Stringer

Comptroller, City of New York OR TO
Claims and Adjudications

1 Centre Street, Room #1200

New York, N.Y. 10007-2341

 

Dear Director, For Mr. Scott Stringer:

RE: ALROY RICHARDS, CLAIMANT, FILE No.: 2019-P1024392
Vs. CITY OF NEW YORK, and the NEW YORK POLICE DEPARTMENT

 

Subject refers, and in reference to your 09/12/2019 correspondence. Complainant is most
grateful, that further investigations will be undertaken. The Claimant wish to point out the

following (may be additionally):

(a)That on the Police Reports 2018-001-01679, the N.Y.P.D. had indicated “YES”, to question of
whether the material C.C.T.V. images would have been viewed,
(b)Claimant has a prior unrelated serious injury (before incident on 03/09/2018), involving the

cervical (herniation of} 6 discs, mostly in the neck, followe, then back, affecting spinal column,
and causing many maladies. Even though unrelated, M.R.L’s exist, confirming same, as well as
plethora of Medical Records, from: Neurologist, Pain management Physician, Bone Doctor, as
well as from chiropractor, inter alia. Assailant, and Security Resources, did no justice
(aggravated said}, when the Physical Attack occurred. Hence, Claimant’s overwhelming “over
reach” to have matter by N.Y.P.D. properly investigated, to ease state of mind of Claimant, and

to have full closure. Important, to Claimant.
(c)Claimant thought of disclosing telephone numbers called, and which called him, relative to

pages 5-6, of his “Notice of Claim”. These details are attached, as further Appendix.
Thanking you kindly, and continue to pray, that there will be positive resolution, in the issue.

Regards.

Yours sincerely
ALROY RICHARDS
Claimant

Att.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 40 of 90 EXi I
ee eae

APPENDIX, Re TELEPHONE CALLS (NUMBERS)

rel

ALROY. RICHARDS vs. CITY OF NEW YORK (COMPTROLLER’S OFFICE}, and N.Y.P.D.
File No.: 2019-P1024392
Page 5 (Notice of Claim): .

e 1-800-341-2272, on 04/04/2018, at 1125 hrs, by Compiainant, to C.C.R.B. (to Officer
Taylor).
© 212-741-8401, on 04/18/2018, at 1225 hrs, by Complainant, to C.C.R.B. (to Officer

Bichardo). .
e 212-334-0611, on 04/28/2018, at 2042 hours, from Sgt. Abraham Caraballo — First
precinct, then Complainant to said Sgt.

Page 6

© 646-610-6710, on 06/13/2018, at 1500 hrs, by Complainant, to Chief of Department
(N.Y.P.D.) - to Cadet Officer V. Felix.

® 212-741-8401, on 06/13/2018, by Complainant, whom was referred to F.T.A.A. Page.

e 212-741-8401, on 06/14/2018, at 1114 hrs, by Complainant (to Cadet Officer Michael
Richards). ~

© 212-741-8401, on 06/28/2018, at 1110 hrs, by Complainant, to Cadet Officer Pena.

Complainant later found out that 212-741-8401 is the N.Y.P.D.’s Command Centre number,
Date: 09/16/2019

\yg a ey
  

@ 1:20-cv-03348-RAHDGITM@F NEWFYORK!/29/20 PagawhbeiQ@Aou.ernve.cov
, OFFICE OF THE COMPTROLLER

CLAIMS AND ADJUDICATIONS / \\ a4
1 CENTRE STREET ROOM 1200 jm V7} 7
NEW YORK, N.Y, 10007-2341 ae

015-151 . Scott M. Stringer
a COMPTROLLER
Date: 69/12/2019
Claim No: 201 9PI024392
RE: Acknowledgment of Claim
Your Claim/Policy#:
ALROY RICHARDS
179 ELM ST

VALLEY STREAM, NY 11580

Dear Claimant:

We acknowledge receipt of your claim, which has been assigned the claim number shown
above, Please refer to this claim number in any correspondence or inquiry you may have with our
office.

We will do our best to investigate and, if possible, settle your claim. However, if we are
unable to resolve your claim, any lawsuit against the City must be started within one year and

ninety days from the date of the occurrence.

If you have any questions regarding your claim, you may contact us at 212-669-2478 for
claims involving personal injury.

Sincerely,

Bureau of Law & Adjustment
WK

af

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 42 of 90

CITY OF NEW YORK
IN THE STATE OF NEW YORK
COMPLAINT NOTICE OF COMPLAINT

FILE NO.:

 

POLICE REPORT #2018-001-01679
C.C.R.B. #2018-02618,,

ALROY RICHARDS

 

 

 

 

Complainant ae + '
Vs. i oe
: ie UD Then
CITY OF NEW YORK aka OFFICE OF THE NEW YORK CITY COMPTROLLER se, MPs
*~ ct
AS '
| Respondent #1 ed
NEW YORK POLICE DEPARTMENT aka N.Y.P.D.
Respondent #2

PLEASE TAKE NOTICE, that-I, ALROY RICHARDS, herein called the COMPLAINANT, is
bringing forth this material complaint, against the CITY OF NEW YORK, herein addressed as
OFFICE OF THE NEW YORK CITY COMPTROLLER, enjoined (now being apprised), herein called
RESPONDENT 41, or NYC COMPTROLLER, and subsequently including the NEW YORK POLICE
DEPARTMENT (nominal), also known as the N.Y.P.D., as RESPONDENTS #2. This Complaint
arose from an incident, in which the Complainant was PHYSICALLY ATTACKED, by a civilian
Manager, Mr. JOSEPH KATANGA, whom is employed to the Security Resources. Despite
making the complaints against Mr. Joseph Katanga, and Complainant was issued a N.Y.P.D.
Police Report {#2018-001-01679), that no other required actions were executed by the N.Y.P.D.,
which, in view of the Complainant, is a travesty of justice, given thé situation, and ensuing
developments.

I, ALROY RICHARDS, Complainant now further state:

¢ That my address is 179 Elm Street, Valley Stream, N.Y. 11580, having arrived in the
United States of America, in October 2016 (first time in the U.S.).
¢ . That | worked as a Security Officer for Security Resources, their N.Y. address, and place
of the crime, being at 40 Exchange Place, Suite #1700, New York, N.Y. 10005, and that
my tenure was from 10/16/2017 — 03/09/2018; being terminated on 03/09/2018,
subsequent to a PHYSICAL ASSAULT on my person, on Friday 03/09/2018, at

 
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 43 of 90 Woy
EX}. 30

approximately 16:56 hrs, or so, by a Mr. JOSEPH KATANGA, Manager, of Security 2-———~

Resources.

That the Complainant was called to the Offices of Security Resources, to sign massive

amounts of documents, being forced to do so, without reading these documents.

Complainant was verbally abused, at the same location, by said Mr. Joseph Katanga,

before the attack, and that the Complainant asked that he be allowed to read the

documents, and that Fifth Amendment notions apply. This Complainant arrived at

material location at 1640 hrs, on said 03/09/2018. Ms. Shauna Leeks, Human Resources

Supervisor, whom asked Complainant to attend on the Office, and whom was meeting

with Complainant (after which Mr. Katanga joined the meeting) had to ask Mr. Joseph

Katanga’s “excuse”, in removing Complainant, to another Office, nearby,

This is when Ms. Shauna Leeks brought Complainant to her Manager, Ms. Irma Mercado

(Human Resources Administrator), and Ms. Irma Mercado then “tried” to have

Compiainant sign document, in presence of Ms. Shauna Leeks — Mr. Joseph Katanga

“being avoided” for this phase of the meeting, as both managers left Mr. Joseph

Katanga in his Office, some twenty five (25) feet, or so away . Complainant never felt it

was required to sign these quantity of documents, without reading them.

That, whilst Complainant, Ms. Shauna Leeks, and Ms. Irma Mercado were in a cordial

discussion, and without notice, permission, nor “being party” to the meeting, Mr.

Joseph Katanga came to that area, by Ms. Irma Mercado’s Office, and physically PUSHED,

PULLED, DRAGGED, and HOISTED Complainant, in his WAIST BAND, and NECK (collar of =

shirt), without provocation, without reason, aggressively, boisterously, threateningly
and violently. Mr. Joseph Katanga then dragged complainant more than twenty (20) or

 

so feet, towards the hall way.

That the Complainant DID NOT RESIST, HOLDING UP BOTH ARMS (in the air), as
Complainant was violently dragged, by Mr. Joseph Katanga, to the “common area” or
company’s foyer. Complainant had to be rescued by close to ten{10) or so staff, as they
beckoned to Mr. Joseph Katanga, to physically release the Complainant. Mr. Joseph
Katanga then released his illegal, malicious and destructive hold of the Complainant, and
beckoned that the Complainant exit to the hallways, to be “further attacked”, by Mr.
Joseph Katanga.

This matter took place, under FULL VIEW of two(2) — three(3) FULLY FUNCTIONAL, and
FULLY OPERATIONAL CLOSED CIRCUIT TELEVISION (C.C.T.V.} CAMERAS. Complainant
then called the police, by cellphone, as the Complainant remained in the “common area”
or foyer, in fear of his life, as Mr. Joseph Katanga paced the area violently, further
“threatening” Complainant, and “suggesting” that Complainant exit, even waiting in
hailway, for the Complainant. Staff present, had to be “guarding’ Complainant, and

Nn per

2/Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 44 of 90 Ley

— we)
asking Mr. Joseph Katanga to go back to his Office, and “not further attack” the AX. QY
Complainant.

The N.Y.P.D. arrived at the crime scene (location) at approximately 18:15 hrs, or so, in
the form of Officer JONATAHAN PASTORIZA and another male N.Y.P.D. Officer. Please
be advised, that the Complainant has no wish whatsoever to tarnish, malign or sully
Officer Jonathan Pastoriza’s reputation, career, credibility, nor integrity; never
Complainant’s purpose. General concern is with the N.Y.P.D. and whether the actions
(of N.Y.P.D.) were reasonable, or Constitutional.

Upon arrival of the N.Y.P.D., the reported accused, Mr. Joseph Katanga, was standing in
the “common area” or foyer of Security Resources, facing the police; Complainant was
also present, and so were the staff, and senior Managers. Police present, then asked
material Complainant to explain what took place, at which Complainant informed the
N.Y.P.D. of the developments. Managers of Security Resources, whom were still present,

 

also gave explanations to the N.Y.P.D. present.

Complainant then pointed out the alleged accused, Mr. Joseph Katanga,
to the N.Y.P.D. present.

Complainant also pointed out the C.C.T.V. present, to the N.Y.P.D., and
told the N.Y.P.D. present, that the cameras are fully functional, and fully.
operational. The N.Y.P.D. present then asked the Managers to view the
images, to which the Managers indicated that viewing, and recording, is

being done from another location. Thus, the N.Y.P.D. present, intimated that this
viewing would have been done, as soon as possible.

N.Y.P.D. then took further details from the Complainant, near 18:30 hrs. N.Y.P.D.
present, departed the general location, at approximately 18:34 hours, or so, along with
the Complainant. In the presence of the N.Y.P.D., the Human Resources Administrator,
for the Security Resources, Ms. Irma Mercado, then informed the Complainant, in the
| presence of the N.Y.P.D., that his services is being terminated, for calling the N.Y.P.D., to
the crime scene/location.
No further interviews were conducted by the N.Y.P.D. present, nor any subsequent
canvassing, neither were any signed statements obtained, citing any potentiai
Constitutional rights (which does not preclude the Miranda Rights} inclusive of that from
the Complainant, and/or the alleged accused, after caution, or advising of such.
AN.Y.P.D. Police Report #2018-001-01679, was requested, and obtained, by the
Complainant (copy attached); obtained by Complainant on 03/ 19/2018, from1 Police
Piaza, New York, N.Y. 10038. Surprisingly, portions of the second page were
REDACTED, by the N.Y.P.D. Complainant questioned the purpose for the redaction, of
crucial information, but was not given any satisfactory answers, by the N.Y.P.D. \ynoy

3} Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 45 of 90 Lay
oll

‘

EX H- 30

¢ That the N.Y.P.D. Police Report #2018-001-01679 did not capture, neither sumMMAariSe@————-
nor explain the true nature of the development, or PHYSICAL ATTACK, on the
Complainant, by Mr. Joseph Katanga. Complainant’s information were provided, but the
following were missing from the N.Y.P.D. Police Report #2018-001-01679: FULL NAME
OF ASSAILANT, ADDRESS (email), AGE, PHYSICAL DESCRIPTION, and OTHER
CHARACTERISTICS OF ASSAIALANT, ASSAILANT’S VERSION OF EVENTS, Security
Resource’s Manager’s or staff version of the events, inter alia.

As a consequence, the Complainant made several follow up visits, to the First Precinct, located
at 16 Ericcson Place, New York, N.Y. 10013, as well as speaking to N.Y.P.D, personnel —
jurisdiction within which the crime took place. Many letters attached for further referencing.
Nothing positive nor transformational emerged. In addition, Complainant was directed to, and
attended on the N.Y.P.D.’s 1 Police Plaza location, several times, in addition to telephone
conversations (date, time, personnel, furnished later in this material Notice), but to no avail.

Correspondence include that to First Precinct’s Captain Angel L. Figueroa, and N.Y.P.D.’s
Headquarter’s Chief of Department, Mr. Terrence Monahan. Further, extensive contact
(meaning on several occasions} were made with Internal Affairs Bureau (1.A.B.) — names of
these personnel, are to be listed further in this presentation. Complainant also spoke to (and
wrote) Sgt. Abraham Caraballo, Investigator assigned to the matter, of the First Precinct; copy
also attached. Is it that the mantra to: serve, protect, and reassure, are just fallacies? Are they
only Proprietary Rights, to only some persons, may be (just may be} based on creed, religion,
nationality, where you were born, gender, sexual orientation, race, color, education, or, may be
for simply finally “having a voice”? Just now, Complainant is only embarking on hypotheses.
Assumptions; simply. The N.Y.P.D. is not proving, or has not proven the Complainant wrong.

Profiling may be? Why? Is this legal? Verifiable, truthful? No disdain,
nor dislike involved? No ridiculing?

Hence, Complainant directed his complainants to the Civilian Complaints Review Board
(C.C.R.B.}, where file #2018-02618 was generated at the C.C.R.B. Based on these interactions,
the C.C.2.B., via its (copy attached) 04/05/2018 letter, directed the Complainant back to the
N.Y.P.D. for ‘further review”. Further developments (which are not limited to these} are:

- Acquisition of N.Y.P.D, Police Report #2018-001-01679. Despite indicating if N.Y.P.D.
WILL PROSECUTE, and NARRATIVE being YES, no further actions by N.Y.P.D., to date.
Copy attached. Redaction by N.Y.P.D. never openly justified or substantiated, with any
qualifying reasons, material to complaint, and matter at hand.

hoo

4 | Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 46 of 90 hay set

EXB- 30

Complainant's 03/24/2018 two(2} page letter to the N.Y.P.D. Officer in Charge, at the <<—$—<—-_ ""_-

First Precinct; copy attached. No actions by N.Y.P.D., and no “real” efforts to contact
Complainant.

Complainant telephoned C.C.R.B. on 04/04/2018, at 1125 hrs, where he spoke to
female (only for descriptive purposes, for ease of reference; no chauvinistic remarks
intended) Officer Taylor.

C.C.R.B.’s 04/05/2018 one{1) page letter to the Complainant, referring Complainant
back to the N.Y.P.D. Please see contents, which does not allude to, nor alleviate, the
“pain”, suffering, embarrassment, loss of dignity, damnation, and humiliations (loss of
humanity), being suffered, by the Complainant. No aspersions being casted. Copy letter
attached.

Complainant again telephoned the C.C.R.B., on 04/18/2018, at 1225 hrs, where
Complainant spoke with Officer Bichardo (female — disclaimer again being used, as in
above). Officer Bichardo then told the Complainant, that the file has been sent to
N.Y.P.D.’s Chief of Department’s Office, on 04/05/2018.

Complainant’s 04/19/2018 two(2) page letter to Director of Investigations, Chief of
Department, at 1 Police Plaza. Copy attached.

Complainant’s 04/28/2018 email thread, between Complainant, and Sgt. Abraham
Caraballo, of the N.Y.P.D. First Precinct. Copy attached. This contact was subsequent to
Sgt Abraham Caraballo’s telephone call to the Complainant, on 04/28/2018, at 2042 hrs.
Nothing else materialized.

Complainant’s 05/04/2018 letter to Sgt. Abraham Caraballo, of the First Precinct,
copied to C.C.R.B.’s Eshwarie Mahadeo, Director of Case Management {C.C.R.B.). Copy
attached. No further actions seen by Complainant, neither was Complainant further

 

contacted.

Email by Sgt. Abraham Caraballo of the First Precinct, by telephone, on 05/07/2018, at
2151 hrs. Copy attached. Sgt. Abraham Caraballo indicated to the Complainant, that
appropriate “follow up” will be done, by the N.Y.P.D. Was this true?

Complainant’s 06/11/2018 three(3) page letter to Mr. Terrence Monahan, Chief of
Department, and copying Capt. Angel L. Figueroa, of the First Precinct. Copy attached.
No effective actions by the N.Y.P.D., and no further contact, by the N.Y.P.D. Spoke toa
Det. Corporal S. Halk (shield #7399}, whom collected and signed for the documents
being delivered, by the Complainant, to 1 Police Plaza.

Complainant's 06/13/2018 telephone call at 1500 hrs, to N.Y.P.D.’s-Chief of
Department's Office. First spoke to Cadet Officer V. Felix. Later called Internat Affairs
Bureau (1.A.B.) and spoke with female (no discrimination meant - only for descriptive
and reference purposes) Officer FTAA Page,

 

 

Loy

(5|Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 47 of 90

EX. 30

- 06/14/2018, Complainant again telephoned Chief of Department’s Office, and spoke...—-—~
with Cadet Officer Mr. Michael Richards, at 1114 hrs.

- On 06/28/2018, Complainant telephoned Chief of Department’s Office, and spoke to
Cadet Officer Pena, at 1110 hrs. Referred to Detective Irquhart, whom referred
Complainant to Office of Sgt. D. Murillo, of Internat Affairs Bureau; no calls returned to
Complainant, despite leaving messages, for Sgt. D. Murillo.

- Then, Office of Deputy Commissioner of Legal Affairs one(1) page letter dated
01/15/2019, outlining some reason for the Non-Disclosure of pertinent information in
the initial N.Y.P.D. Police Report #2018-001-01679. Subsequently, a “new Police Report”
was attached, similar, or verbatim, to the original, excepting that it was NOW UN-
REDACTED; copy attached. No additional relevant or crucial details were enclosed.

 

Amendment was rather insignificant.

- Complainant is not pursuing issue, based on an Article 78 Proceeding; ninety(90) days
for State (Supreme) Court, would have already reasonably elapsed, unless exceptions
may abound, or may be “overridden”, with qualifying reasons.

Please note the sequence of events. Now, not only is the Complainant new to this jurisdiction,
but Complainant was, and is presently representing himself. As Pro-Se, it is reasonable to
conclude, and to see, that the Pro-Se Complainant had been in Distress suffering, and not
recovering from not only the 03/09/2018 Physical Attack on him, by Mr. Joseph Katanga, but
the N.Y.P.DY actions, or inactions. “Complications” resulted, over a rather distinct and solvable
matter. Complainant had no remorse expressed to him, by the Assailant, neither his employers.
No reasonableness were extended, nor exercised. Complainant had not agreed not to pursue
matter, nor did he indicate a need, NOT TO PROSECUTE. No resolutions were attem pted, or
worked out, in any event. This more than compounded suffering, and Emotional Distresses, for

 

Complainant.

The contents of the various correspondences, outlined that the N.Y.P.D. could have done much
more, in pursuit of this issue. in the view of the Complainant, they N.Y.P.D. failed to have

served, protected and reassured the Complainant. It is a travesty of justice, in its blatant form.
Hence, the following additional points (and RELIEF BEING SOUGHT), regarding MISSTEPS, by the ©
N.Y.P.D. (CAUSATIVE ACTIONS, and or EFFECTS), in the davelonment:

¢ Complainant had a right to be informed of documents relating to the outcome of every

step of the investigations. This included (but is not limited to): whether N.Y.P.D. Officers

on the crime scene, were wearing body cameras, whether interviews were done for

witnesses, Managers, and Supervisors of Security Resources, how did investigations

came to indicate that the N.Y.P.D. was absolved of any ‘wrongdoing” in the issue,

what about minutes, or notes from hearing, or meeting{s)?

_ oy

6|Page
RAB rn of

XH. 20

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 48 of 90

The N.Y.P.D. intentionally and recklessly acted, causing Emotional Distress, to
Complainant.

The N.Y.P.D. caused Emotional Distress to Complainant, through “reckless acts”, in the
matter.

Conduct of the N.Y.P.D. is seen to be “extreme”, and outrageous, relative to the
Complainant, in the issue. It went beyond all reasonable or possible bounds, of
decency.

That the resulting situation is one that any reasonable, rationale human being would
have to put up with, nor tolerate.

The N.Y.P.D. knew that the Complainant would have been probably succeptible to
Emotional Distress, from their actions, or lack of actions, in the matter.

Was this an isolated incident, or is the Complainant being profiled, whether prior to
the incident, reported on 03/09/2018, or subsequently afterwards?

That the N.Y.P,D. had the authority, and power (still do}, had access to all resources,
and information, but failed to have acted in the best interests of the crime victim,
being the Complainant.

The resulting suffering by the Complainant is not short-lived, is intense (severe), and

 

continues to this day.

Reaction, follow up (as directed — by N.Y.P.D.) of, or by the Complainant, isn’t unusual,

in such circumstances.

Isnt it that the N.Y.P.D. “owe a duty of care”, to all citizens, irrespective?

Does the N.Y.P.D. has “some sort of relationship”, with Security Resources, or with the

Assailant, Mr. Joseph Katanga? \s it “Conflicts of Interests”, as stipulated by the City of

New York?

In relation to the Complainant, is this “reaction” to the Complainant, by the N.Y.P.D.,

distinct to, or differ, from any other general police responsibility that the N.Y.P.D. has

with the general public, at large?

Has the N.Y.P.D.’s actions, or inactions, minimized my fears, and the (“unnecessary)

risk that I faced, or potentially continue to face?

Actions of the N.Y.P.D., in the issue, appear pre-disposed, calculating, arbitrary,

egregious, and caitlous.

Officer Jonathan Pastoriza had Supervisors, Senior Supervisors, Lieutenants,

Commanding Officer, and personnel at the Corporate Levels (Police Plaza), whom could

have intervened, but whom chose not to, with respect to the Complainant.

N.Y.P.D. failed to have viewed the critical C.C.T.V. images, as in any normal situation

of crimes, reported to the N.Y.P.D, What if the Complainant was “making public

mischief” (using an engaging statement, to show degree of wanton abnormality, in how

Ke ses
;

7|Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 49o0f90° | ¢

ara t
the N.Y.P.D. handled the matter)? N.Y.P.D. even went as far as to comment on body —" 1: 50 i

cameras for N.Y.P.D. on the crime scene, but nothing about the C.C.T.V. images, at the
crime scene — HOW IRONIC?

e Finally, the N.Y.P.D. took the time out to respond (as per their 01/15/2019 one page
letter, to Complainant), but has not responded to the many questions, and concerns,
from the Complainant, in his many “brief meetings”, and correspondence, to the
N.Y.P.D., which were concise, distinct, and direct.

e A travesty of justice, for the Complainant, as pro-Se, in this apparent operation by pre-
text, by the N.Y.P.D.

e Complainant does not object to a 50-H.

e Letter of TERMINATION, consisting one(1) page, was issued to Complainant, by
Security Resources, “blaming” Complainant (for calling the police, subsequent to the
Physical Attack, on his person), and “accusing” Complainant of his “behavior”, which
reportedly caused the termination. Quite untrue. Complainant was attacked, and
Complainant called the police, resulting in Retaliations; the Termination.

¢ Welfare of, and other aspects of Complainant's life, are being significantly impeded,
consequent to/from these materia! precipitating actions (matter at hand) against, or
towards him,

Consequently, and in pursuit of the matter, Complainant felt that the N.Y.P.D. erred, and the
Complainant is seeking DAMAGES, as a result. This position by the Complainant, is not
unreasonable. Therefore, Complainant has no issue with a 50-H, by the relevant arbitrators.
Complainant, in his “very limited knowledge”, is of the view that serious Intentional and
Negligent Emotional Distress resulted, for him, relative to the N.Y.P.D. Complainant is also of
the view, that Title 7 of the 1964 Civil Rights Act, is or was breached. By the N.Y.P.D., where the
Complainant is concerned. Also, breach of Administrative Processes, and breach of Due
Processes, The Complainant would probably, as this juncture, introduce the Age in
Discrimination Act of 1975; not as yet. It is mostly Title 7 Act. Complainant now seek damages
for:

EMOTIONAL DISTRESS - $500,000.00
BREACH of DUE PROCESS - $250,000.00
BREACH OF ADMINISTRATIVE PROCESS - $250,000.00
BREACH OF TITLE 7, 1964 CIVIL RIGHTS - $500,000.00
BREACH OF GOOD FAITH - $200,000.00
RETALIATIONS - $300,000.00

$2,000,000.00
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 50 of 90 Le

Or, seeking an award of two(2) million dollars ($2,006,000.00) plus interests, and with anys —_—
other relief, that the arbitration deem necessary, proper, and just, to the Complainant.

Attached hereto, are Appendices, as EXHIBITS, but which may not be limited to these matters
only - case files, and Laws {Principles/Statutes) to be further perused.

Complainant is looking forward to the processes, and do pray that his dignity, humanity,
decency, and Rights, would have been restored, and upheld.

WHEREFORE, the deponent prays that the arbitration process will review the
Complainant’s facts, and requests presented, for the matter to be upheld in favor of the
Complainant, and the requisite awards be made. Once the damages can be attempted, or
shown to be improving, then the healing process will commence. Complainant does not wish to
distort, mislead, or misinterpret any matter, nor to be disingenuous, and that the claims in
narratives, are not frivolous, culminating in the award being claimed. Let us all endeavor in
adhering to the concepts of non-discrimination, equal opportunity, diversity, and inclusiveness,
inter alia. There are other matters that could have been mentioned. However, and if necessary,
may be concept of Qualified Privilege would have been best employed, in order to execute
same.

te. .
Dated: 4 day of September 2019

County of: Kings , |
ey

ALROY RICHARDS
Complainant

 

Sworn to, before me, this C "4 day of September 2019.

Patisicin, Copa

Notary Public

PATRICIA GOPES
Notary Publ Sate of New Yark

cuttin Kings Cow
Commission Sm expien in Sey ae

9]Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 51 of 90 fy Li 2
aot ev

CITY OF NEW YORK |

IN THE STATE OF NEW YORK

COMPLAINT AFFIDAVIT IN_ SUPPORT
FILE NO.:

POLICE REPORT #2018-001-01679
C.C.R.B. #2018-02618

F.0.1,L. #2019-056-00497
ALROY RICHARDS

 

Complainant
Vs.

CITY OF NEW YORK aka NEW YORK CITY COMPTROLLER’S OFFICE Oo

 

Respondent #1 2
NEW YORK POLICE DEPARTMENT aka N.Y.P.D.

 

 

Respondent #2

i, ALROY RICHARDS, the COMPLAINANT, now deposes and say:

* That my address is 179 Elm Street, Valley Stream, N.Y. 11580, having arrived in the
United States of America, in October 2016 (first time in the U.S.}.

¢ That! worked as a Security Officer for Security Resources, their N.Y. address, and place
of the crime, being at 40 Exchange Place, Suite #1700, New York, N.Y,

* That on 03/09/2018, | was Physically Assaulted, by Mr. Joseph Katanga, Manager,
employed to Security Resources.

e Place of attack being at 40 Exchange Place, Suite #1700, New York, N.Y. 10005 — Offices
of Security Resources.

* The matter was reported to the N.Y.P.D., by the Complainant, subsequent to the N.Y.P.D.
arrival at the crime scene, shortly after the Physical Attack, the Complainant having
called the N.Y.P.D.

e N.Y.P.D. subsequently took certain information, and comprised a Police Report #2018-
001-01679. However, the police left out critical details, from such a Report, regarding
the Assailant: description, age, characteristics, address.

* Assailant was not arrested, nor warned of prosecution, by the N.Y.P.D., despite noting
on Police report, that matter would have been prosecuted.

*¢ Complainant, literally, and physically pointed out the Assailant, to the N.Y.P.D., at the
crime scene.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 52 of 90 —_.,
[ EAH: 30
e Despite Complainant being urged by the N.Y.P.D., to follow up, that nothing was done, —_
by the police, despite the Complainant’s valiant efforts, including pointing out the
C.C.T.V. cameras present, to the police, at the crime scene.
e That a muititude of letters, telephone contact, and visits were made by the Complainant,
"to the N.Y.P.D. Overwhelmingly, including the First Precinct, Internal affairs Bureau, as
well as to the other Corporate Jevels, and Civilian Complaints Review Board. Still no
effective remedies, at effectuating certain things.
*® Complainant had no choice, but to refer matter to the City of New York’s Comptroller
Office, via these composite presentations, and Remedies being Sought.

Further:

-N.Y.P.D. closed file, without Complainant's input, and consent.
-N.Y.P.D. has further assisted in damnation of the Complainant, chagrin, ridicule, embarrassment,
indignity, and loss of humanity.
-N.Y.P.D. willfully and negligently inflicted Emotional Distress on Complainant.
-N.Y.P.D.’s actions, or lack, seem to be predisposed, towards Complainant.
-Constitutional violations have occurred. ‘
-Safety considerations of Complainant are not taken into account.
-N.Y.P.D. failed to have serve, protect, and reassure Complainant.
-Police had access to all information, and resources at their disposal, having had power,
and authority.
¢ Complainant has Probable Causes in his claims.
* it would have appeared that Complainant is being treated with disdain, and prejudice,
by the N.Y.P.D. oo ,
Actions and inactions of the N.Y.P.D. are extreme, outrageous, and heinous.
No Good Faith upheld, by the N.Y.P.D.
No Restorative Justice felt by the Complainant. Instead, further punishment.
N.Y.P.D. knew of the illicit conduct of Mr. Joseph Katanga, and security Resources, as a
result of the incident — now Vicarious Liability and Vicarious Responsibility.
*® Complainant is now seeking reprehensible damages, as a result, via CONCILIATION, and
MEDIATION. ,

Nea par
ALROY RICHARDS
Complainant

( {*
Sworn, before me, this day of September 2019.

Paes 0 .

PATRICIA COPES
Notary Public, State of New York
cucttont Kings Cou
in Kings
com A ey e204
AO ag.
: s . Wax wise
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 53 of 90 f

: EX. 30
VERIFICATIION ° 7“

t, ALROY RICHARDS, also known as the Complainant, being duly sworn, deposes, and says:

That | have read the foregoing Complaint, in presenting my matter, and that |
know of the contents therein. The said are true, to my knowledge, free from folly, or frivolities,
except as herein stated, to be alleged, on information, as to the matters, | believe them to be
true. Also, to the best of my knowledge, and information, and belief, formed after an inquiry,
reasonable under the circumstances, the presentation of these papers, or the contents therein,
are not frivolous, as defined under sub-section C, of section 130-1.1, of the Rules of the Chief
Administrator (22 NYCRR}.

Dated: gj tA aay of September 2019

County of: IXings
ree

ALROY RICHARDS
Complainant

Sworn to, before me, this c a day of September 2019.

Notary Public -

PATRICIACOPES
Notary Pcl, State of New Vor
Pe ae tereonay od

Comment
lssion Expires Pe ay >

11[ Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 54 of 90 a 26)
EEE Pe

CITY OF NEW YORK - OFFICE OF NEW YORK CITY COMPTROLLER
NEW YORK CITY

STATE OF NEW YORK

FILE NO.:

POLICE REPORT #2018-001-01679
C.C.R.B. #2018-02618
F.O.LL. #2019-056-00497

ALROY RICHARDS

 

Complainant
Vs.

CITY OF NEW YORK aka OFFICE OF THE NEW YORK CITY COMPTROLLER

 

Respondent #1
NEW YORK POLICE DEPARTMENT aka N.Y.P.D.

 

Respondent #2

Sign Name: oy ay

Print Name: ALROY RICHARDS

Address: 179 Elm Street
Valley Stream, N.Y. 11580

Telephone: 347-779-3620
Service of a copy, the within is herein admitted.
Dated: aM say of September 2019.

Attorney For:

12| Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 55 of 90 Wyo ef

Complainant: ALROY RICHARDS

Respondents: CITY OF NEW YORK, as OFFICE OF NEW YORK CITY COMPTROLLER
and NEW YORK CITY POLICE DEPARTMENT (N.Y.P.D.)

File No.:

Emerging From: N.Y.P.D, POLICE REPORT #2018-001-01679, C.C.R.B.’s file #2018-02618,
and N.Y.P.D. F.O.LL. #2019-056-00497

EXHIBITS

EXHIBIT A ~ “Revised” N.Y.P.D. Police Report 2018-001-01679, dated 01/15/2019, containing
three(3} pages.

EXHIBIT B — N.Y.P.D. F.O.1.L. response dated 01/15/2019, comprising one(1) page.

EXHIBIT C — Complainant’s letter to Sgt. Abraham Caraballo, dated 05/08/2018, containing
two(2)} pages.

EXHIBIT D — Complainant’s letter to Mr. Terrence Monahan, N.Y.P.D.’s Chief of Department,
dated 06/11/2018, consisting of three(3) pages.

EXHIBIT E — Email thread between Complainant and Sgt. Abraham Caraballo, on 05/07/2018.

EXHIBIT F — Complainant’s letter to Chief of Investigations, Chief Department, dated
04/19/2018, consisting two(2) pages.

EXHIBIT G — C.C.R.B.’s letter to Complainant, dated 04/05/2018, comprising of one(1) page.

EXHIBIT H — Complainant’s letter dated 03/24/2018, to N.Y.P.D.’s first Precinct (Officer in
Charge), comprising two(2) pages.

EXHIBIT | - Initial N.Y.P.D. Police Report #2018-001-01679.

EXHIBIT J — Letter of TERMINATION, consisting one(1) page, issued to Complainant, by
Security Resources, “blaming” Complainant (for calling the police, subsequent to the Physical
Attack, on his person), and “accusing” Complainant of his “behavior”, causing the termination.
Quite untrue. Complainant was attacked, and he called the police, resulting in Retaliations; the
Termination.

10 |p ag a
. eel Was
Case 1:20-cv-03348-RA Documé@nt-t-L--Filed 04/29/20 Page 56 of 90

179 Elm Street

Valley Stream, N.Y, 11580

Tele #347-779-3620

Email: alroyrichards7 @gmail.com

September 6, 2019
“WITHOUT PREJUDICE”

Mr. Scott M. Stringer

New York City Comptroller Or His Nominee
c/o 1 Centre Street, Suite #1225

New York, N.Y. 10007

Dear Mr. Scott M. Stringer Or His Nominee:

RE: ALROY RICHARDS -— Civilian COMPLAINANT, PHYSICAL ASSAULT On 03/09/2018
Assault Perpetrated By A Civilian MANAGER, Of SECURITY RESOURCES
NYPD POLICE REPORT #2018-001-01679
CIVILIAN COMPLAINTS REVIEW BOARD (C.C.R.B.) File #2018-02618
F.O.1.L, REQUEST #2019-056-00497

 

Good day to you. | will be as brief as possible in my final endeavours to seek justice, in again
reiterating the March 9, 2018 PHYSICAL ATTACK, on my person, by one Mr. JOSEPH KATANGA
Manager/perpetrator, of Security Resources. This took place under Closed Circuit Television
cameras (fully operational, fully functional), a disclosure which has not only been told to the
N.Y.P.D., upon their arrival on the material evening in question, at the “crime scene”. In
addition, my many correspondence (please see these attachments) repeatedly highlighted this
important domain, to the N.Y.P.D.

 

Consequently, |.am left with.no-choice, but to report to the New York City Comptroller’s Office,
and by extension, N.Y.P.D., the reprieve in bringing to this matter to an appropriate,
accountable, justifiable, unbiased, and effective closure, within THIRTY (30) DAYS of the
receipt of this letter (whenever reasonably expected to receive), dated September 6, 2019:
enclosures contained herein. These enclosures will be further listed, later in this crucial
presentation. Also attached is a FORMAL COMPLAINT, supporting AFFIDAVIT, as well as the
REMEDIES or RELIEFS BEING SOUGHT, by this Complainant. Presently, the reported accused,
Mr. Joseph Katanga, has not been arrested, despite the N.Y.P.D.’s commitment, in their POLICE
REPORT #2018-001-01679, of March 19, 2018, and revision, January 15, 2019.-

 

 

in the first Police Report provided to this Complainant, specific information were REDACTED by
the N.Y.P.D., without any reason, nor justification (to be later contested by Complainant, with
proof of Laws, and EXEMPTIONS, inter alia). The reported accused information were not La

“1|Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 57 of 90 cs oxy. a
. be

ee cer urea

detailed, but which are not limited to: age, physical description, other characteristics,
demographic details, etc. Alleged accused, Mr. JOSEPH KATANGA, was present on the evening
in question, upon arrival of the N.Y.P.D., at Suite #1700, 40 Exchange Place, New York, N.Y.
10005, and was pointed out, to the police, by this Complainant. Matter caused Complainant to
embark on a plethora of meetings, visits, correspondence, and academic protests, all of which
will be further detailed, in the presentation. Complainant was further dehumanized,
embarrassed, severely distressed emotionally, felt aggrieved, humiliated, lost dignity, seemed
to have had no Rights, to name a few, despite being attacked, by this civilian. Actions, or
inactions of the N.Y.P.D., has not brought closure, nor have restored semblance of humanity, to
the Complainant. In view of the complainant, the actions of the N.Y.P.D. are rather deliberate,
given the magnitude of Good Faith, exemplified the repetitive nature of Complainant, trying to
obtain justice, in this scenario, etc. 7

Complainant new rest his case, but have enclosed all the necessary matters, to show
congruence, merit in his case, apparent malice, and prejudice by the N.Y.P.D., towards the
Compiainant, amongst other things. Interestingly, the N.Y.P.D.’s penchant is not far, in any issue
of profiling of Complainant, something which is illicit, in the State of New York, for self serving,
malicious, or hateful purposes. In other words, it would seem that the Complainant is being
further handed chagrin, by the N.Y.P.D., relative’to the Attack, and subsequent developments,
instead of serving, protecting, and reassuring. Complainant have noticed, in comparison, that
the N.Y.P.D, have reacted to other matters “lesser in weight”, with seriousness, and finesse,
even without any presented verifiable proof. Are they being consciously selective, or are
“predisposed” to certain individuals? Later will be expounded on later, by the Complainant.

Regards.
Yours sincerely PATRICIA COPES
\ wey ‘ Notary Flic, State of New Vork
ALROY RICHARDS er
Complainant Dee Qoaa.
ee atALein Cope ~

Copy — The Police Commissioner or His Designate
New York Police Department (N.Y.P.D.)
OR Deputy Commissioner in Charge of Legal Affairs, or so
1 Police Plaza, Room #1406 or so
New York, N.Y. 10038

2|Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 58 of 90 EY, 32

 

yy So eros

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York City epartment
Ommifornm: System - Coannplabmts:
Report Cmd: Jurisdiction: Record Status: Complaint # |/No Other No Other
001 NLY. POLICE DEPT Final, No Arrests 2018-004- Legacy Blue Complaint
oo4ers Versions Revisions
INSIDE OF 40 NYC Parks Dept. Property Precinct: 001
Occurrence H oo. Sector. C
Location: EXCHANGE Did this offense occur on NYC NO .
“PLACE Parks Dept. Property? Beat:
Name Of Premise: SECURITY RSOURCES Command: Post:
; COMMERCIAL NYC Parks Dept. Property Name:
Premises Type: BUILDING
Location Within
Premise:
Visible By Patrol?: NO
Occurrence From: 2018-03-09 16:50 FRIDAY Aided #
Occurrence thru: Accident #
Reported: 2018-03-09 48:30 O.C-C.B. #
Complaint Received: RADIO
Classification: HARASSMENT Case Status: CLOSED
Attempted/Compleied: COMPLETED Unit Referred To:
Most Serious Offense Is: VIOLATION Clearance Cade: PATROL
PD Code: 637 HARASSMENT,SUBD 4,CIVILIAN Log/Case #: 0
PL Section: 24026 Clearance Arrest id:
Keycode: 578 HARRASSMENT 2 Clearance AG Cmd:

File #: 54
Prints Requested? NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime Prevention
Survey Requested?:
Complaint/Reporter
Present?:

 

ls This Related To Stop And Frisk Report SOF Number: Was The Victim's Personal Was The Victim's Personai
NO 0060-006-00000 information Taken Or Information Used To Commit A
Possessed? Crime?
NO NO
Gang Related? OCCB FOD Log #: Name Of Gang: Child Abuse Suspected?
NO NO
DIR Required? Child in Common? Intimate Relationship? Officer Body Worn Camera:
NO NO NO NO
lf Burglary: Aiarm: If Arson: Taxi Robbery:
Forced Entry? " Bypassed? Structure: Partition Present:
Structure: Comp Responded?: || occupied?: Amber Stress Light Activated:
Entry Method: Company D by: M FC :
ry 10 Name/Phone: amage by ethod of Conveyance
Entry Location:

 

Location of Pickup:

 

 

 

Supervisor On Scene - Rank / Name /
Command:

Canvas Conducted:
NO

 

 

 

 

 

Translator(if used):

 

 

NARRATIVE: .
AT TIPO CM WAS CALLED INTO MEETING TO SIGN " ACTION SHEET" WHEN C/V REFUSED THE SUPERVISOR BECAME VERBALLY

AGGRESSIVE, C/V BEGAN TO SPEAK TO HiS HR REP WHEN HIS SUPERVISOR GRABBED HIM AND BEGAN TO SHOVE/PUSH C/V INTO
OFFICE LOBBY AREA CAUSING ANNOYANCE AND ALARN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/15/2019
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 590f90 FX LH, 2

    
   
 

Total Wanted:

1

| Total Victims: Total Witnesses: Total Reporters:
4 0 0

 

 

 

 

 

 

 

 

 

 

 

. Name: Complaint#:
victim: #1 of 1 Mr HARDS,ALROY 2018-001-001679
Nick/AKA/Maiden: Gang/Crew Affiliation: NO
UMOS: NO Name:
Sex/Type: MALE Identifiers:
Race: BLACK
Age: 46
Date Of Birth: 04/41/4972
Disabled? NO Will View Photo: YES
is this person not Proficient in English?: NO Wéiil Prosecute: YES
If Yes, Indicate Language: Notified Of Crime NO
N.Y.C.H.A Resident? NO Victim Comp. Law:
is Victim fearfut for their safety / life? NO
Escalating violence / abuse by suspect? NO
Were prior DIR's prepared for CAV? NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION ADDRESS CITY STATE/COUNTRY ZiF APTIROOM
HOME-PERMANENT 179 ELM STREET 11580 NEW YORK 11580
Phone #: HOME: Not Provided/Unavailable CELL: 347-729-3620 BUSINESS:Not Provided/Unavailable BEEPER: Not Provided/Unavailable
E-MAIL: ALROYRICHARDSYSY@GMAIL.COM
[aster against Victim: Actions Of Victim Prior To Incident:
NIA
Victim Of Similar Incident: i" Yes, When And Where
NO
Name: Somptaint#: Arresied:
WANTED: #1 of 1 ' 2018-001-001679 INO
JOSEPH
Nick/AKA/Maiden: Height: FTIN | Order Of Protection: NO
Sex: MALE Weight: 0 issuing Court:
Race: BLACK Eye Coior: Docket #:
Age: Hair Color: Expiration Date:
Date Of Birth: UNKNOWN Hair Length: Order of Protection Violated?
U.S. Citizen: Hair Style: UNKNOWN Does Suspect abuse Drugs / Alcohol? NO
Place Of Birth: $kin Tone: UNKN Suspect threatened /attempted NO
Is this person not Proficient in English?: Complexion: UNKNOWN suicide?
if Yes, Indicate Language: Is the suspect Parole / Probation? NO
Accent: NO 88. #:0 | Relation to Victim: EMPLOYER
Living together: NO
Can be Identified: YES
Gang/Crew Affiliation:
Name:
identifiers:

 

 

 

 

Phone #: HOME: - - CELL; - - BUSINESS: - « BEEPER: - - E-MAIL:

 

 

 

 

N.Y.C.HLA, Resident: N.Y.C. Housing Employee: On Duty:
Development: _N.Y.C. Transit Empioyee:

 

{Physical Force: USED

 

 

|| Weapons:

 

 

 

 

| Gun:
i

a visrani9
Case 1:20-cv-03348-RA —De d 04/29/20 Page 60 of 90 RX HL. x)

pans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

ota
Weapon Used/Possessed: NONE Make: Recovered:
Non-Firearm Weapon: Caliber: Serial Number Defaced: :
Other Weapon Description: Color: Serial Number:
. Type:
Other/Gun Specify:
Discharged: NO
Used Transit System:
Station Entered:
Time Entered:
Metro Card Type:
Metro Card Used/Poses:
Card #:
CRIME DATA DETAILS
MODUS OPERANDI UNKNOWN
ACTIONS TOWARD VICTIM UNK
CLOTHING ACCESSORIES -UNK -UNKNOWN COLOR
CLOTHING FOOTWEAR -UNK -UNKAIOWN COLOR
CLOTHING HEADGEAR -UNK -UNKNOWN COLOR
CLOTHING OUTERWEAR -UNK -UNKNOWN COLOR
CHARACTERISTICS UNKNOWN
BODY MARKS -UNKNOWN
IMPERSONATION UNKNOWN
[No IMEI Data for Complaint # 2018-001-001679
Reporting/Investigating M.O.S, Name: Tax #: Command: Rep.Agency: 7
POM PASTORIZA JONATHAN 004 PCT NYPD
957011
Supervisor Approving Name: Tax #: Command: Rep.Agency:
SGT CAWTHORNE DANIE 931589 001 PCT NYPD
Complaint Report Entered By: Tax #: Command: RepAgency; Goo |
PAA WILLIAMS 340916 004 PCT NYPD
Signoff Supervisor Name: Tax #: Command: Rep.Agency:
SGT MOESSNER 007 PCT NYPD
941233
END OF COMPLAINT REPORT
i x # 2018-001-001679

 

 

 

ee 1/15/2019
 

Page 61 of 90

POLICE DEPARTMENT =e
Office of Deputy Commissioner,

Legal Matters
One Police Plaza, Room 1406A

“New York, New York, New York 10038

FOIL Appeals@N YPD.org

January 15, 2019

Alroy Richards
alroyrichards7 mail.com

 

RE: FREEDOM OF INFORMATION LAW
REQUEST: FOITL-2019-056-00497
Re: Complaint Report #2018-001-01679

Dear Mr. Richards:

icer made on January 14, 2019 regarding records requested from the
New York City Police Department. Your request, made pursuant to the Freedom of Information
Law, was Ofiginally received by the FOIL unit on January 10, 2019 and subsequently denied
pursuant to Public Officers Law Section 87(2)(b).

| has been granted and enclosed herein is unredacted Complaint Report #2018-

Your appea
001-01679. You may seek judicial review of this determination by commencing an Article 78
proceeding within four months of the date of this decision,

Sincerely,

Jordan S. Mazur
Sergeant
Records Access Appeals Officer

Enclosure
c: Committee on Open Government

COURTESY + PROFESSIONALISM «+ RESPECT
ee) ro
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/ Page 62 of 90 LEW

JEM A014-PT PLO
eS hes

“WITHOUT PREJUDICE”

EX, 34

November 19, 2018

The Internal Affairs Bureau
New York Police Department
1-Police Plaza

New York, NY 10038

cn

ATTENTION: SGT D. MURILLO

  

Sgt. Murillo:

 
   
 

=i on

RE: —ALROY D. RICHARDS — CIVILIAN COMPLAINTS REVIEW BOARD wro1s-ca61g
NYPD POLICE REPORT #2018-01-01679

Reference is made to the subject. | last spoke with you on June 28, 2018, with respect to the

lack of the police’s actions, in the material compliant, which appears to be an ongoing issue. My |
last set of correspondence was on May 8, 2018, which was addressed to Sgt A. Carabailo, of the
NYPD 1 Precinct, located at 16 Ericcson Place, NY 10013; still | have not received any

satisfactory responses. In addition, there exist my formal complaint, to Mr. Terrence Monahan,
Chief of Depart-(N.Y.P.D.}, at 1 Police Plaza, which last dated June 11, 2018, and which did not

seem to have even initiated any investigations.

These requests for a more effective and unbiased investigation, were based on the Freedom of
Information Law (F.O.1.L.). Despite my many questions (which, by the way, were not answered},
i wasn’t given any answers. No details as to the reasons for the original outcome, in the matter,
were provided to me; obviously then, it was arbitrarily done (“whim and fancy”). It would have
been excellent for the police to-have formally outline, with supporting documentations, the
reasons for the conclusions reached. | am still awaiting those.

Obviously then, there is disdain, and predispositions towards the complainant — for reasons
that | am unaware of. There exist too much hate in today’s society, and most of which, under
any circumstances, does not qualify for the “American dream” (equity, equality, interalia}. |
now rest my queries (my last letter}, as obviously, this is quite a “unique”, or “different matter”.
Kindly stamp and return an attached copy of this (material) letter, as an indication that |am
again registering (my final) complaint, to the New York Police Department (N.Y.P.D.). This will
be kept in my personal information, complied in the issue.

Regards.

Yours sincerely

\s5 35 ae}

ALROY D. RICHARDS
Case 1:20-cv-03348- RA ocarrent 4-1 Filed 04/29/20 Page 63 of 90~

179 Elm Street, Valley Stream

Long Island, NY 11580 Ex iH . 4 5
Tele #347-779-3620 a sent
Alroyrichards7@gmail.com

June 11, 2018
“WITHOUT PREJUDICE’

Mr Terence A. Monahan
Chief of Department
New York City Police Department

1 Police Plaza
New York, NY 10007

Dear Chief Monahan:
RE: ALROY.D. RICHARDS — Complainant

New York (City) Police Department (N.Y.P.D.}, Police Report #2018-001-016
Civilian Complaint Review Board (C.C.R.B.), File #2018-02618

 

GES ct tl yar gieg

 

Good day to you. | now make reference to N.Y.P.D, Omniform System, Complaint Report
#2018-001-01679 (copy attached, for ease of reference), which is dated March 19, 2018. This
precipitated from an assault on my person, on Friday March 9, 2018, at approximately 1658 -
hours. Matter took place at the Offices of Security Resources (my employer at the material -
time), located at 40 Exchange Place, Suite #1700, New York, NY 10005. The action (attack on

my person) was unduly, rigorously and violently executed by a junior Operations Manager, later

said to be a Mr. Joseph Katanga ~ suspect, in full view of junior staff, supervisors, and senior

Managers. On the day in question (March 9, 2018}, | was called to the Exchange Place Office, by

a Human Resources Supervisor. Upon my arrival there, a swift meeting ensued (without any

disclosure as to reasons, inter alia), between myseif, that Human Resources Supervisor, and the

suspect. | was being asked by the suspect, to sign some documents, which | did not read,

neither were contents explained to me. Hence, | simply asked for time to peruse the contents,

citing possible duress, and my Fifth Amendment (Constitution), quoting the need for

transparency, and not incriminating myself, in any process. In my failure to do so, | was

attacked by the suspect, Mr. Joseph Katanga.

In their investigations, | noted that the police did not question, nor interview material witnesses,
that were present, as at the material time. The threats, and threatening actions that followed
from the suspect; Closed Circuit Television {C.C.T.V.) images, certainly, does not augur well for
serve, protect, and reassure. After all, | am a new immigrant (since October 2016), and it is my
first time in this country, and is seeking the right pathways, through the different mediums, in —
ali my endeavors. ! was never offered a statement for signature, by the police. Surprisingly, the
suspect paced an area | was seated in, by the front desk area, as he paced, constantly

ck
Pod. lez 2846 RECEVED oN GV4 11, 2018 ty

caren opACER) SRVEN To 001 PCT TP Po VED
— f

1 wv = wd
Case 1:20-cv-03348-RA Docdment LE Filed 04/29/20 Page 64 of 90,

i

approached me, in a more than threatening manner, as | sat, in fear, waiting on the arrival of
the police team/(s), subsequent to his attack, that said (materia!) evening. C.C.T.V. images will
confirm all that | am reporting, inclusive of actions of the (aggressive) suspect, as recordings
from twof2) fully functioning C.C.T.V. cameras, are seemingly available.

Consequently, N.Y.P.D. police officers, arrived near 1815 hours, led by Officer Jonathan
Pastoriza, reportedly of the 1° Precinct. Upon their arrival at the material location, on the
evening in question, | explained to the police officers what took place, and pointed out the
suspect, Mr. Joseph Katanga, as the person whom had attacked me, in full view of the police
officers, staff, and all Managers, and asked that | be allowed to make a formal report. During
the time that the police were present at the location, ! made constant reference to the two{2)
C.C.T.V, cameras, which would have captured all the events (pointed them out). Additionally, |
mentioned to the police (in the presence of all the witnesses mentioned), that accountability
should be key, as there could be other implications, and that the suggestion is that the images
be viewed. Your police team then asked the senior Managers present, where can the images
from the recordings be viewed (glancing around, and glancing into the nearby offices, whilst
being stationary. They (police) asked for the C.C.T.V. monitor, and was told by Security
Resources Managers present, that “viewing is from another site, not at this location”.

Subsequently, | gave a verbal report, in more details, to the N.Y.P.D. (via Officer Jonathan
Pastoriza), and received Complaints Report #2018-001-01679. As / looked at the police report
given to me, whilst at Police Plaza, | realized that parts of the report were obscured (by

human action), and that critical details were left out. Therefore, | questioned the police officer
handing me the report, on March 19, 2018, at 1 Police Plaza. He told me that | needed to get in
touch with the police, at the 1" Precinct. | followed the information given to me, by the police
officer at 1 Police Plaza, and attended on the 1* Precinct, several times, as a follow up, in all

_ respects. | wrote a letter to them, dated March 24, 2018 (copy attached, for ease of reference).
No further details were remitted to me..

As a consequence, | contacted the Civilian Complaints Review Board (C.C.R.B.), on April 4, 2018,
where case #2018-02618 was generated, by that office, based on my complaints. The C.C.R.B.
wrote me a letter, dated April 5, 2018, outlining that the matter was referred to the Chief of
Department, N.Y.P.D. Subsequently, a Sgt. Abraham Caraballo of the 1° Precinct, sent me an
email dated May 7, 2018 (copy attached for ease of reference). | also spoke with Sgt Abraham
Caraballo on that evening (May 7, 2018) by N.Y.P.D. landline. His pronouncements were that
“Officer Pastoriza was cleared”, and that “the pelice officer in question, reportedly followed
police (N.Y.P.D.) guidelines”. | made it quite clear to Sgt. Abraham Caraballo, and ail others
persons that | spoke to, that my intention is to receive, in writing, official police policy, objective,
and mantra, relative to the said matter, at hand.

2
Weare

aD.
Case 1:20-cv-03348-RA Document re Pt6E08139/20 Page 65 of 90 EXW oe
Please note my specific requests, under the FREEDOM OF INFORMATION LAW (F.O.1.L.), in my ~
May 8, 2018 letter, contents of which should be duly noted (will not be restated, due to length
— space), as this matter is extremely crucial to me, as a resident living in this great state (of New
York), and country (the United States of America). A file was already constituted (by virtue of
compilation, and submissions), and submitted, to the 1° Precinct — see Sgt. Abraham Caraballo.

Henceforth, | made a visit to the C.C.R.B. on June 1, 2018, again complaining of the “apparent
manner” in which | was being treated, and in the police handling of the situation. Most
important also, is the undated letter, from Security Resources, March 2018, reportedly
terminating my employment, reportedly “based on my alleged insubordinate behavior”, at their
Manhattan Office, on material day (March 9. 2018), culminating in need for police presence, to |
escort me, from their offices” (end of quote/paraphrase). Can you believe this? Now,
irrespective (police not involved in employer/employee matter), the company is invariably
accusing me of WRONG DOING. Hence, | asked for certain information, from the Police, such
as: what time was (my) call received on evening in question, responding police team, what
time did they arrive at location in question, whether the police officers were wearing body
cameras, whether suspect was interviewed, whether any other witnesses were interviewed
(staff, and Managers of Security Resources were present, on police’s arrival), why were there
no follow up on C.C.T.V. viewing (request), shortcomings in police report issued to me (to be
addressed, by the police), my request for notes on Supervisory interview with Officer Jonathan
Pastoriza, since he was apparently “cleared”, minutes from such meetings, INTER ALIA.

It is untenable that given the responsibility of the police, to serve, protect, and reassure, that
such disparaging, damning, and accusatory remarks, could be made by Security Resources.
There could be serious implications, as, - what if the suspect (Mr. Joseph Katanga) now say that
| had “attacked him” (hypothetical, of course)? What will the police do? Arrest me for such a
report? Issue me a summons? Or, better yet, may be arrest me for public mischief? |am truly
awaiting the answers | so seek, as it is my view, that there are may be “underlying”
stereotypical, or biased reasons, for inactions ~ my view. Somehow, | WILL find out though.
Seems my communications (phone, email, and my surroundings) are now “being tracked”; by

whom?
Yours sincerely

Vs so ef
ALROY D. RICHARDS

Copy - Capt. Angel L. Figueroa, Commanding Officer
1" Precinct, at 16 Ericsson Place, New York — NY 10013
te

ve

iled 04/29/20 Page 66 of -¥ H - 36
Case 1:20-cv-03348-RA Documbati2t Ye EXE: |

reas

May 8, 2018

Sgt. Abraham Caraballo

First Precinct

New York Police Department (N.Y. P.D.)
16 Ericcson Place

New York, NY 10013

Dear Set. Caraballo:

“WITHOUT PREJUDICE’

 

NE: ALROY D. RICHARDS - Civilian Complaints Review Board File #0cp 2018-02618
First, | make reference to our brief telephone discussion on Saturday April 28, 2018, regarding
the caption, as weil as your email on the same day (copy attached), followed by your emailed
me m5 .
Case 1:20-cv-03348-RA DocunenELE-tiled 04/29/20 Page 67 of 90 KY | 2C,

Television (C.C.T.V.) images. Primarily, this would have shown action of the police
officers, at the material location, and possibly the actions of other “actors”:
¢ Were the police officers wearing body cameras? If so, why weren’t this disclosed to me?
e Am | not entitled to clear explanations, and information, as per Freedom of
Information Law (F.O.1.L.}?

Consequently, | am seeking further and better particulars, with respect to the following: time of
calls to the NYPD, NYPD response team, police’s actions (on arrival, whilst at location in
question, and on departure), notes made, based on reports taken, interviews executed,
summary, supporting evidences, and any other evidence deemed necessary, such as C.C.T.V.,
culminating in the arrival of your conclusions, and minutes from any meetings, which, under
normal circumstances, can be released to the complainant. These are critical questions, and
materials.

The preceding matter is to be taken seriously, as it is serious to me. My mailing address(es)
have not changed, Now, what if the alleged suspect/accused now make a turn of events, and
shouid say that it was | whom attacked him (to the point where he could even have been
injured}? What would the police have done, thereafter? Kindly refer to the Letter of
Termination, which t received from the said employer (Human Resources), submitted to the
police, in many faucets in the matter. Isnt it self explanatory, and is already accusing me
wrongfully of “misdeeds”? Take a look at it.

It is weil within my rights to be asking for answers in this important event, from the police in
general. My concerns should again be formally documented, and the relevant response(s) is/are
being anticipated. | am feeling discriminated against; but can only wonder if it is the correct
thing to perceive, if this is true.

Regards.

Yours sincerely
ALROY D. RICHARDS

Complainant
Att.

4+
(copy (Eshwarie Mahadeol Director of Case Management

Civilian Complaints Review Board
100 Church Street, 10°" Floor
New York, N¥ 10007
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 68 of 90

EX. 2
M al

 
        

t, 2O1¥

CARABALLO, ABRAHAM iti—(‘i‘s~s~CSs‘«HT PM (2D ours ag)
_ SABRAHAM.CARABALLO@nypd.org> : |

ome,

This email is to inform you that PO Pastoriza was found to be acting within NYPD
guidelines and is cleared of your complaint against him.

if you have any questions you may reach me, Sgt Caraballo at 212-334-0616

Sergeant Abraham Carahballo
First Precinct

New York City Police Department
C:997-680-5215

Email Abraham,.Caraballo@nypd.org

This transmission may contain confidential or privileged information, which is intended enly :
for use by the individual or entity to which the transmission is addressed. If you are not the =
intended recipient, you are hereby notified that any disclosure, dissemination, copying, or

distribution of the transmission is strictly prohibited. if you receive this transmission in error,

please notify the sender and delete the transmission.

Please treat this and all communications from the New York City Police Depariment s LAW
ENFORCEMENT SENSITIVE / FOR OFFICIAL USE ONLY.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 69 of 90 ExL ab

bth Sr

 

--<ABRAHAM.CARABALLOG@ypd.org>

  

ome.

This Sgt Carabalio of the first precinct contacting you regarding a CCRB you filed against
PO Pastoriza, I'm contacting you in order interview you based on this complaint. Please
email me or contact me at the 1st Precinct at (212) 334-0611, Thank you.

Sergeant Abraham Caraballo
First Precinct

New York City Police Depariment
C:917-680-5215

Email Abraham. Caraballo@, nypd.orq

This transmission may contain confidential or privileged information, which is intended only
for use by the individual or entity to which the transmission is addressed. if you are not the
intended recipient, you are hereby notified that any disclosure, dissemination, copying, or
distribution of the transmission is strictly prohibited. if you receive this transmission in error,
please notify the sender and delete the transmission.

Please treat this and all communications from the New York City Police Department s LAW
ENFORCEMENT SENSITIVE / FOR OFFICIAL USE ONLY.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 70 of 90 re

EXH

179 Elm Street, Valley Stream eerste,

Long Island, NY 11580
Tele #347-779-3620
Email: alroyrichards7 @gmail.com

April 19, 2018
“WITHOUT PREJUDICE”

The Director of Investigations

Chief Department

New York Police Department (NYPD)
New York, NY

Dear Sir/Madam:

RE: ALROY D. RICHARDS — COMPLAINANT
COMPLAINT #2018-02618

 

Reference is made to my initial contact with the NYPD’s Civil Complaint’s Review Board
(C.C.R.B.}, on April 4, 2018, where my matter was outlined to Woman Investigating Officer, Ms.
Taylor. | awaited a response, and returned a cail to that Office on 18" of April 2018, where |
spoke to Woman Investigating Officer Bechardo. This is when Ms Bechardo informed me, that
the file (complaint) was forwarded to your Offices, on 05" April 2018.

It is critical that | obtain closure in the matter, pursuing the advent of Restorative Justice. In
particular (| am in no way suggesting that the police should use “unauthorized” or
“unconventional means”), | wish for the police to view the Closed Circuit Television (C.C.T.V.}
images, which | alluded to (well, two cameras, which would have captured the material event),
and which was pointed out to the team of police officers (led by Officer Pastoriza), on the
evening of Friday March 9, 2018. Believing that these matters are unheard of {action of suspect,
whom supposedly lived in New York/United States a long time, has such position of
responsibility, inter alia), | decided to pursue the matter, and is hoping that citizens can be
guided accordingly, and that there are always easier and amicable resolutions to problems in
society, leading to a more orderly society.

As such, | have attached the following, for your perusal: Police Report #2018-0001-01679,
letter to your Precinct #1 (at 16 Ericcson Place, New York, NY) dated March 24, 2018, and
which I had delivered personally (to Woman Officer Francis), letter of termination (contents
are important), from former employer (Security Resources), and my response to them, dated
March 19, 2018.

Ka or
Me (
PX 28

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 71 of 90

Looking forward to your resolution, and response.
Regards.
Yours sincerely
Vaan
Alroy Richards

Att.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 72 of 90

ae

EEE CIVILIAN COMPLAINT REVIEW BOARD
i 100 CHURCH STREET 10th FLOOR

NEW YORK, NEW YorK 10007 # TELEPHONE (212} 912.7235
www. nyc.gov/cerb

BILL DE BLASIO FREDERICK DAVIE
MAYOR ‘ ACTING CHAIR

      
 

April 5, 2018

Mr. Alroy Richards

179 Elm Street

Valley Stream, NY 11580
RE: OCD 201862618
Dear Mr. Richards:

This letter is to inform you that the Civilian Complaint Review Board (CCRB) acknowledges receipt of
your complaint.

The CCRB has jurisdiction to investigate complaints filed against officers of the New York City Police
Department that allege excessive force, abuse of authority, discourtesy or use of offensive language,
including slurs relating to race, ethnicity, religion, gender, sexual orientation and disability. We have
determined that your complaint does not fall within the Board's jurisdiction, either because the allegations
do not fall within our jurisdiction or because the subject of the allegations is a civilian employee of the
Police Department.

questions their general performance of duties. Therefore, we have referred your complaint to the Office of ©
the Chief of Department Investigation Review Section for processing. Once received at the appropriate
investigative bureau, an investigator will contact you and will handle all further action regarding your
complaint.

If you have any questions, please contact the police department at 212-741-8401. Thank you for your time
“and attention to this matter, ‘.

Sincerely,

Eshwarie Mahadeo Ke Ch ved
Director of Case Management Lal

CCRB CTS - Confidential
VY
Case 1:20-cv-03348-RA’ BStament4-1 Filed 04/29/20 Page 73 of 90 \so sof
ay | Wn
EXh: AO
179 Elm Street, Valley Stream
Long island, New York 11580

Tele #347-779-3620
Alroyrichards7@gmail.com

March 24, 2018
“WITHOUT PREJUDICE’

The Senior Officer in Charge

New York Police Department (New York City)
1* Precinct

16 Ericsson Place, New York

NY 10013

Dear Sir/Madam

RE: POLICE COMPLAINT REPORT #2018-0001-01679
COMPLAINANT- MR. ALROY D. RICHARDS
AGGRESSOR/ATTACKER — MR. JOSEPH KATANGA
REPORTED PHYSICAL ATTACK/PHYSICAL HARASSMENT

 

Good day to you. | am writing as a follow up to the above matter, which took
place on Friday March 9, 2018, between (1656-1658) hours, at 40 Exchange
Place, Suite #1700 (17"" Floor),New York, NY 10006, being the offices of Secu rity
Resources. The matter was reported on the said evening, minutes thereafter.
Subsequently, a team of police officers, led by Officer Pastoriza, arrived on the
scene, where | gave my version of the happening. In addition, | pointed out the
suspect, Mr. Joseph Katanga, to the police officers present, at that said office (on
the 17" Floor), at 1819 hours. Further, | had also pointed to the two(2) police
officers present, the two(2) Closed Circuit Television (CCTV) cameras, in the
material area, which would have captured the event.

Consequently, the police officers inquired from all the managers that were
present, regarding the CCTV images. At that juncture, the managers stated, to
the said police officers, that the images were accessible, but not from that office
— at material location. | note that in the police report provided to me, the name of
the suspect has not appeared. | am most conce rned, and is asking that the
we
Case 1:20-cv-03348-RA Dotamed ead Filed 04/29/20 Page 74 of 90 \wasssof

Ex

pero
images be viewed, for clarity. According to reports, Mr. Katanga has not been ~~

arrested to date, neither issued with any documentation, to appear in any court
matter. It is my hope, that | can be given the necessary service, protection, and
reassurances. Equal opportunity, non-discrimination, diversity, and
inclusiveness, regardless of where we live, creed, color, class, nationality,
religious affinity, status, inter alia. The Constitution and requisite Acts and Laws,
guarantee me these rights, and privilages, of inquiring, and staying safe, and be
free from these knowingly, intentional impositions. | am fairly new to this
jurisprudence, but found the outcome a little unusual, in the outset, until now.

| have attached a copy of letter of termination, issued to me, consequent to the
said event. Now anyone, irrespective, would have been concerned about their
integrity, creditability, character, based on those (again) deliberate, untrue,
malicious and “attacking” dispensations.

Looking forward to your response, as per Freedom of information Law (F.O.1.L.).

Thanking you for your prompt attention. Please sign and return an attached copy
of this two(2) page letter, as an acknowledgement that this document was
received by your office, or invariably, by one of your appointees.

Yours sincerely
Koso ao

ALROY D. RICHARDS
Complainant

Att.

CH 40
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 75 of pol’ ° 4.

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New York City Pelice Department
Ounwmiform System - Comphaimes.
Report Cmd: Jurisdiction: Record Status: Compiaint #: || No Other No Other
001 N.Y. POLICE DEPT Final, No Arrests 2078-001- Legacy Blue Complaint
01679 Versions Ri ions
INSIDE OF 40 NYC Parks Dept. Propert Precinct: 004
Occurrence P perly Sector: C
Location: EXCHANGE Did this offense occur on NYC 4, actor: my
PLACE Parks Dept. Property? Beat: Se &
Name Of Premise: SECURITY RSOURCES Command: Post: Sk
COMMERCIAL NYC Parks Dept. Property Name: ANS WwW
Premises Type: BUILDING Kee a ra
. vehi x
Location Within e .
Premise: , & KW
Visible By Patrol?: NO AN “ =
Occurrence From: 2018-03-09 16:50 FRIDAY or i
Occurrence thru: id .
Reported: 2018-03-09 18:30 OO
‘Complaint Received: RADIO
vee A =
Classification: HARASSMENT Case Status: CLOSED
Attempted/Completed: COMPLETED Unit Referred To:
Most Serious Offense Is: VIOLATION Clearance Code: PATROL
PD Code: 637 HARASSMENT,SUBD 1,CiVILIAN Log/Case #: 0
PL Section: 24026 Clearance Arrest id:
Keycode: 578 HARRASSMENT 2 Clearance AO Cmd:
File #: 64
Prints Requested? NO
is This Related To Stop And Frisk Report SQF Number: Was The Victim's Personat Was The Victim's Personal
NO 0000-000-00000 Information Taken Or Information Used To Commit A
Possessed? Crime?
NO NO
Gang Related? OCCB FOD Log #: Name Of Gang: Child Abuse Suspected?
NO No
DIR Required? Child in Common? intimate Relationship? Officer Body Worn Camera:
NO NO NO NO ,
if Burglary: Alarm: if Arson: Taxi Robbery:
Forced Entry? " Bypassed? Structure: Partition Present:
Structure: Comp Responded?: || Occupted?: Amber Stress Light Activated:
E thod: Company thod of C :
ntry Method Name/Phone: Damage by Method o' onveyance
Entry Location: Location of Pickup:
Crime Prevention
Survey Requested?:
Complaint/Reporter
Present?:
Supervisor On Scene - Rank / Name / Canvas Conducted: Translator(if used):
Command - NO
NARRATIVE:
AT TIPIO CIV WAS CALLED INTO MEETING TO SIGN " ACTION SHEET” WHEN C/V REFUSED THE SUPERVISOR BECAME VERBALLY
AGGRESSIVE, C/V BEGAN TO SPEAK TO HIS HR REP WHEN HIS SUPERVISOR GRABBED HIM AND BEGAN TO SHOVE/PUSH CIV INTO
OFFICE LOBBY AREA CAUSING ANNOYANCE AND ALARM.
No NYC TRANSIT Da

 

 

 

 

3/19/2018
. wt

  

Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 76 of oof X H. L
Total Victims: . Total Witnesses: Total Reporters: Total Wanted:

4d 0 0 1

 

 
     
  

Name: Complaint#:

VICTIM: # 1 of 1 RICHARDS, ALROY 2018-001-01679

Nick/AKA/Maiden: Gang/Crew Affiliation: NO
UMOS: NO Name:
Sex/Type: MALE identifiers:
Racer BLACK
Age: 46 .
Date Of Birth: 04/41/1972
Disabled? NO Will View Photo: YES
1s this person not Proficient in English?: NO - : Will Prosecute: YES
If Yes, indicate Language: Notified Of Crime
N.Y.C.H.A Resident? NO Vietim Gomp. Law:
is Victim fearful for their safety / life? NO
Escalating violence / abuse by suspect? NO
Were prior DIR's prepared for CV’? NO ae

NO

LOCATION ADDRESS: CITY STATE/COUNTRY ZIP APT/RCOM
HOME-PERMANENT 179 ELM STREET 11580 NEW YORK 11580

Phone #: HOME: Not Provided/Unavatiable CELL: 347-729-3620 BUSINESS:Not Provided/Unavailable BEEPER: Not Provided/Unavailabie
E-MAIL: ALROYRICHARDSYSY COM

Action against Victim: Actions Of Victim Prior To Incident:
- : NIA

Victim Of Similar Incident: if Yes, When And Where
NO

Name: Complaint#: Arrested:

WANTED: # 1 of 7 . 2018-001-01679 NO

Gang/Crew Affiliation:
Name:
Identifiers:

N.Y.C.H.A. Resident: N.Y.C. Housing Employee:
Development: _N.Y.C. Transit Employee:

Physicat Force: USED

Weapons:

3/19/2018
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 77 of eX LI, At

Weapon Used/Possessed: NONE Make: Recovered: noanerenne
Non-Fizearm Weapon: Cailber: Serial Number Defaced:
Other Weapon Description: Color: Serial Number: a
Type:

Other/Gun Specify:
Discharged: NO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Used Transit System:
Station Entered:
Time Entered:
Metro Card Type:
Metro Card Used/Poses:
Card #:
GRIME DATA DETAILS
MODUS OPERANDI UNKNOWN
ACTIONS TOWARD VICTIM UNK
CLOTHING HEADGEAR -UNK -UNKNOWN COLOR
CLOTHING FOOTWEAR -UNK -UNKNOWN COLOR
CLOTHING OUTERWEAR -UNK -UNKNOWN COLOR
CLOTHING ACCESSORIES -UNK -UNKNOWN COLOR
CHARACTERISTICS UNKNOWN
BODY MARKS -UNKNOWN
IMPERSONATION UNKNOWN
No IMEI Data for Complaint # 2018-001 -01679 |
Reporting/investigating N.0.S. Name: Tax #: Command: [Rep.Agency:
POM PASTORIZA JONATHAN 957014 001 PCT NYPD
Supervisor Approving Name: Tax #: Gommand: Rep.Agency:
SGT GAWTHORNE DANIE 931589 007 PCT NYPD
Complaint Report Entered By: Tax #: Command: Rep.Agency: r
PAA WILLIAMS 340918 004 PCT NYPD :
Signoff Supervisor Name: Tax #: Command: Rep.Agency:
SGT MOESSNER 941233 & PCT | NYPD
END OF COMPLAINT REPORT
# 2018-001-01679

 

 

 

 

 

 

[oe Print this Report..|

 

 

3/19/2018
| apecdcrto lk |
P Case 1:2.0264.03348-RA Document 1-1 Filed 04/29/20 P 5
SMe Ow. . SECURILY | pa, y. |
‘ rah os SE EX, AQ.

‘Tet (202) TeB-1173 ”
Poor B12) 4B ENTS Nationwide Security Guards.

   

Ecchi ty resource. mat

Mr. Alroy Richards
179 Elm Street
Valley Stream, NY 11580

Dear Alroy:

This letter is fo serve as written notice of your termination of employment effective
last Friday, March 9, 2018.

 

You will be paid for all hours worked (less taxes and Withholdings) through your
last day fol lowing our norma} payroll schedule.

 

Because of your behaver in the office on Friday March 9, 2018 we ask that you
discard the uniform, :

 

 

<7 Cae cy page.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 79 of EX Hy. AD

REx

COLON & PEGUERO LLP
Attorneys at Law

160 Broadway, 14th Floor
New York, NY 10038
Tel (212) 269-2091 Fax (212) 269-7866

Admin@cplegalny.com

April 4, 2020

ALROY RICHARDS
179 ELM ST
VALLEY STREAM, NY 11580

Re,.: CLAIMANT: ALROY RICHARDS
. CLAIM NUMBER: 2019P1031962
Dear Counsel:

Enclosed please find the original transcript of the 50-h hearing of your above referenced client
held on 3/17/2020,

Kindly have your client execute the original transcript in the presence of a notary public, and forward
the same and any items requested at the hearings to the following address:

DIRECTOR OF TORT CLAIMS, BUREAU OF LAW & ADJUSTMENT
OFFICE OF NEW YORK CITY COMPTROLLER SCOTT M. STRINGER
ATTN.: ADAM S. KARP
1 CENTRE STREET, 12TH FLOOR NORTH, NEW YORK, NY 10007

Any corrections to the transcript should be made in accordance with the provisions of CPLR 3116.
Please do not return the transcript to our office.

Very truly yours,

Moutrenrat Lejanazu

Enclosure
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 80 of 90 sm yl
RX. Alb

179 Elm Street

Valley Stream, N.Y. 11580

Tele #347-779-3620

Email: alroyrichards7 @gmail.com

March 9, 2020
‘WITHOUT PREJUDICE’

The Store Manager

Stop and Shop (On Tilden Avenue)
1009 Flatbush Avenue

Brooklyn, N.Y. 11226

Dear Store Manager:
‘RE: = ALROY RICHARDS — Incident Reported, for FRIDAY OCTOBER 4, 2019

Regarding An Adult Male Suspect, Whom Attempted To Physically Attack Writer
CLOSED CIRCUIT TELEVISION (C.C.T.V.) Images - POLICE REPORT #2019-070-006834

 

Reference is made to the subject, which the writer had conveyed to your Store Managers,
commencing Monday October 7, 2019. Subsequently, the writer made several visits to your
Store, where | met with different Managers, on different shifts. These Managers were apprised
of the incident, with full details as to date, time (6:29 pm), place of occurrence (front of Store,
in foyer, but still within the Store}, description of myself, as well as description of the suspect.
Further, | had written correspondingly extensive details, with my signature, as part of the
records, and had submitted said, to your Store. Information received from your managers, are
that the police (N.Y.P.D.} would have to make the (formal) request to view the C.C.T.V., or even
to visit your Store, with those intents.

The writer have visited the related N.Y.P.D. Precinct (#70), at Lawrence Avenue, where a Police
Report #2019-070-006834 was subsequently generated, and given to me. A copy of this Police
Report, was then submitted to your Store Manager’s Office, by yours truly (Alroy Richards).
Based on my research, and information, it would have appeared that the N.Y.P.D. have not
visited your location, to view the C.C.T.V. images. Kindly let me know, if this was done, along
with any other comments, in this important development, relative to the C.C.T.V. images,
inter alia, My contact details have been provided above. It would have been good if formal
correspondence (written reply) is done.

Thanking you in advance.

Yours sincerely

io sel

 
 
   
 

ALROY RICHARDS PATRIA 7
Aintery Public, State of New Vor
Vio. 010 B2S8089
CualiiedinKings County
comes Exiniees Janay 132+
Aoar

fitricin Cpe,

see
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 81 of 90 ,
EXH. 45

MS

smear

CITY OF NEW _YORK COMPTROLLER

CITY OF NEW YORK
STATE OF NEW YORK POLICE REPORT #2019-070-006834

File Ne.: JOLY PLO3I4 A

: APPENDIX
ALROY RICHARDS

 

 

 

 

 

Claimant
-Against-
CITY OF NEW YORK COMPTROLLER mt
Respondents #1 - gat
a a \
NEW YORK POLICE DEPARTMENT aka N.Y.P.D. an
Respondents #2 wos

INCIDENT in Details cs

The subject refers, and the Claimant, Alroy Richards, hereby further provide additional details,
with respect to the Friday October 4, 2019 attempted Physical Attack on his person, by an
unknown adult male, at Stop and Shop, Tilden Avenue (near Flatbush Avenue}, Brooklyn, N.Y.
11226:

On Friday October 4, 2019, the Claimant attended on the said facility, named above, to
purchase items. Claimant’s mode of dressing were: dark blue pants, blue and white long
sleeved shirt, multi colored necktie, army colored knapsack bag. Time of arrival of Claimant, at
the material location, was closer to 6:10 pm, or so (spending close to twenty or so minutes,
inside that facility). At approximately 6:29 pm, or so, Claimant was exiting the material facility.
Upon reaching the foyer area (entry/exit, but still within the store}, at the front of the store,
an adult male, whom was waiting, in the exit closer to the road way (but still within the
store}, suddenly made large leaps, and positioned himself, in front the Claimant. This suspect
was about ten (10) or so feet away, from the Claimant, prior, relative to the Claimant’s position,
in less than a literai second. Description of the suspect, were as follows: African American, 5
feet 8 inches or so in height, 140 pounds or so, in weight, unkempt hair, dark green winter
jacket (fully on, and front area closed), light green pants, with an green colored knack sack bag,
fully fitted, to his back.

As the Claimant tried to move away from the suspect, by moving to one side, in a two (2) feet

step, the suspect, repositioned himself, effectively blocking the path of the Claimant, by
closing in, to (not by) less than a foot i.e. suspect was now a foot or so, from Claimant’s face

1|Page
, sy SE Ye We \ eo — Vi.
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 82 of 90 EE x Lf.
rather intentional actions. The N.Y.P.D. should take this seriously, but they haven’t, leaving the
Claimant living in me “Fear, anxiety, and undue stress. At all times, specific references were
made, by Claimant, to the availability of the stop and shop Closed Circuit Television (C.C.T.V.)
images. Claimant has made more than four (4) visits to the store in question, subsequent to the
incident, requesting that the Management procure the images; they have. Stop and Shop’s
Management constantly reported to the Claimant, that the images are available, and that the
N.Y.P.D. are aware of such, and the protocol, and need embark on formal procedures, for

retrieval of the C.C.T.V. images, on the development.

What if this suspect is actually dangerous, may be “wanted”, or have executed actual attacks
otherwise, which could have also been most serious. N. Y.P.D. have many cameras in the area,
Claimant cant be seen taking photographs of such, for submission, due to the volatility in the
area, and due to certain perceived activities, by unsavory, but dangerous characters. In addition,
other cameras, in the said vicinity, apart from those of Stop and Shop, are also available. The
N.Y.P.D. have not served, protected, nor reassured Claimant (constant, deliberate, and
recurring), hence the Claims.

It is definitely due to previous complaints, made by the Claimant. information given above is
accurate, true and correct, to the best of Claimant’s knowledge, is not frivolous, and which are

“Without Prejudice”.

Alroy Richards
Claimant
Date: December 1, 2019

County Signed: 2, ng Ss

Sworn to, and signed on December 2 2019, in the presence of: Nv Ke an A ws
4 \

    

Notary Public

PATRICIA COPES
Notary Public, State of New York
No. 01006295689
Qualified in Kings Coun
Commission Expires January 43, 2648
Aoadn,

3|Page

AS

eee
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 83 ofa \. A

  

Sy THE CITY OF NEW YORK WWW.COMPTROLLER.NYC.GOV
. OFFICE OF THE COMPTROLLER
CLAIMS AND ADJUDICATIONS
1 CENTRE STREET ROOM 1200
NEW YORK, N.Y. 10007-2341

015-151 Scott M. Stringer
COMPTROLLER
Date: 11/29/2019
Claim No: 2019PI03 1962
RE: Acknowledgment of Claim
Your Claim/Policy#:
ALROY RICHARDS
179 ELM ST

VALLEY STREAM, NY 11580

Dear Claimant:

We acknowledge receipt of your claim, which has been assigned the claim number shown
above. Please refer to this claim number in any correspondence or inquiry you may have with our
office.

We will do our best to investigate and, if possibie, settle your claim. However, if we are
unable to resolve your claim, any lawsuit against the City must be started within one year and

ninety days from the date of the occurrence.

If-you. have any questions regarding your claim, you may contact us at 212-669-2478 for
claims involving personal injury,

Sincerely,

Bureau of Law & Adjustment
Case 1:20-cv-03348-RA Docuseit 1-1 Filed 04/29/20 Page 84 of 90 EX a Ag

CITY OF NEW YORK

IN THE STATE OF NEW YORK
NOTICE OF CLAIM

FLENO.: ROI PLOBWICR

POLICE REPORT #2019-070-006834

ALROY RICHARDS

 

 

 

Claimant & _
Vs. A
CITY OF NEW YORK aka OFFICE OF THE NEWYORK CITY COMPTROLLER |, =.
Re GP
Respondent #1 m :
NEW YORK POLICE DEPARTMENT aka N.Y.P.D. | Be
Respondent #2 re

 

PLEASE TAKE NOTICE, that I, ALROY RICHARDS, herein called the COMPLAINANT, is
bringing forth this material complaint, against the CITY OF NEW YORK, herein addressed as
OFFICE OF THE NEW YORK CIFY COMPTROLLER, enjoined (now being apprised), herein called
RESPONDENT #1, or NYC COMPTROLLER, and subsequently including the NEW YORK POLICE
DEPARTMENT (nominal), also known as the N.Y.P.D., as RESPONDENTS #2. This Complaint
arose from an incident, in which the Claimant was almost PHYSICALLY ATTACKED, by a civilian,
on Friday October 4, 2019. Venue (within) is the Step and Shop, at Tilden Avenue and Flatbush
Avenue, Brooklyn, N.Y. 11226. Matter was captured on Closed Circuit Television (C.C.T.V.) and
are presumably available. Claimant reported matter, to the N.Y.P.D., and asked that, in the
interest of his safety, that an investigation be launched, assisting Claimant to at least be able to
possibly identify attacker, inter alia. N.Y.P.D., apart from producing the Police Report, have
failed to assist, leaving Claimant at further risks. No other required actions were executed by
the N.Y.P.D., which, in view of the Claimant, is a travesty of justice, given the situation, and that
a series of complaints, made by Claimant, in unrelated incidences, involving the N.Y.P.D.,
have culminated in this disdain treatment of Claimant, by the N.Y.P.D. Claimant has never
seen adult male suspect before, neither has Claimant had any feud, or disagreements, with

anyone (else).
I, ALROY RICHARDS, Complainant now further state:

e That my address is 179 Elm Street, Valley Stream, N.Y. 11580.

L|Page
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 85 of 90 EX He B

October 16, 2019

Mr. David Wall — Deputy Inspector
Divisional Commander

New York Police Department (N.Y.P.D.)
70" Precinct

154 Lawrence Street

Brooklyn, N.Y. 11201

Dear Deputy inspector Wall:

RE: ALROY RICHARDS — Complainant (SUSPECT, and INTENDED PHYSICAL ATTACK)
N.Y.P.D. POLICE REPORT #2019-70-006834
REQUESTING CLOSED CIRCUIT TELEVISION (C.C.T.V.) IMAGES

 

 

Reference is made to the subject, and subsequent receipt of your Police report, regarding this
Friday October 4, 2019 matter. [ visited the incumbent facility, in Flat bush, with the material
report. The management is indicating, that unless the N.Y.P.D. make the request themselves, or
present a document authorizing me to collect the available images, they would not be in a
position to dispatch the result (C.C.T.V, images) to me.

Consequently, | am writing to make this request. In addition, | will also provide the Freedom of
Information Law (F.O.1.L.) Unit (at 1 Police Plaza, New York, N.Y.) with a copy of this Jetter
(dated 10/16/2019), in the event that the F.O.E.L. are the personnel with the fiduciary
responsibility to do so. Either way, obtaining the images are crucial to my ensured safety.

Thanking you in advance.

Yours sincerely

ALROY D. RICHARDS
Copy ~ The Department Head
N.Y.P.D. F.O.LL. Unit

1 Police Plaza
New York, N.Y, 10007

fe ae
O Page 86 of Be \\ AO
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/2 g per N- ol

 

 

 

 

 

 

 

 

 

New Yerk City Police Department

Omnmiform. System - € Om plaints.

 

  
  

    
  
 

 

    
      
 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Report Cmd: Jurisdiction: ICAD#: {lRecord Status: Complaint #:
870 N.Y. POLICE DEPT Final, No Arrests 2019-070-
Occurrence INSIDE OF i009 | NYC Parks Dept. || Precinct: 070
Location; FLATBUSH Property Sector: b
* AVENUE Did this offense occur on NO Beat: 21
Name Of Premise: STOP & SHOP : NYC Parks Dept. Property? Post: 15
Premises Type: CHAIN STORE Command:
Location Within NYC Parks Dept. Property
Premige: OTHER ENTRANCE . Name:
Visible By Patrol?: NO

 

 

 

 

 

 

 

 

 

 

 

Occurrence From: 204 9-10-04 18:29 FRIDAY Aided #
Occurrence thru: 2019-10-04 18:35 Accident #
0.C-C.B, #

Reported: 2019-19-09 18:30
Cornplaint Received: WALK-IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
 
  
  

 

 

 

 

 

 

 

 

Classification: HARASSMENT Case Status: CLOSED
Attempted/Completed: COMPLETED Unit Referred To:
Most Serious Offense Is: VIOLATION Clearance Code: PATROL
PD Code: 638 HARASSMENT,SUBD 3 Log/Case #: 0
PL Section: 24026 Clearance Arrest Id:
Keycode: 578 HARRASSMENT 2 Clearance AO Cmd:
Fite #: 54
Prints Requested? NO
Is This Related To Stop And Frisk SQF Number: Was The Victim's Personal Was The Victim's Personal |
Report 0600-000-co000 Information Taken Or information Used To Commit A
NO . Possessed? Crime?
[ | NO NO
Gang Detective Borough Name Of Gang: Child Abuse Suspected?
Related? Wheel Log #: NO
NO
DIR Required? Child in Common? intimate Relationship? Officer Body Worn Gamera:
NO | NO NO _. gNO
if Burglary: | Alarm: If Arson: Taxi Robbery:
Forced Entry? . Bypassed? Structure: Partition Present: NO
Structure: Comp Responded?: Occupied?: Amber Stress Light No
Entry Method: Company Name/Phone: Damage by: Activated:
Entry Location: -- Method of Conveyance:
Crime Prevention Location of Pickup:
Survey Requested?:
Complaint/Reporter
Present?;
[Supervisor On Scene - Rank / Name / Command : Canvas Conducted: Translator(if used):
‘ NO

 

 

 

 

 
      
  

 

 

 

 

 

 

 

 

   

 

 

NARRATIVE:
FATES THAT AT TPO ABOVE UNKNOWN PERP WITH INTENT TO ANNOY AND HARASS DID APPROAGH THE cy INA

THREATENING MANNER, NG WEAPON, NO INJURY WAS SUSTAINED TOCVG. NO DIR PREPARED

No NYC TRANSIT Data for Complaint # 201 9-070-006834

Total Victims: Total Witnesses: Total Reporters: Total Wanted:
4 G | 1 i |

 
 
  
   
 

 

 

 

 

 

 

 

 
oF eer

 

7 of 90
Case 1:20-cv-03348-RA Document 1-1 Filed 04/29/20 Page 8

‘Segment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{ Name: [com laint#:
| Victim: #1 of 1 RICHARDS,ALROY, DINSTON 2019-070-006834 |
Nich/AKA/Maiden: GangiCrew Affiliation: NO
UMOS: NO Name:
Sex/Type: MALE identifiers:
Race: BLACK
Age: 47

Date Of Birth: 04/1141972

 

Ext. 44

 

 

 

 

 

Disabied? NO
is this person not Proficient in English?: No
If Yes, Indicate Language:
N.Y.C.H.A Resident? No
Is Victim fearful for their safety / life? YES
Escalating violence / abuse by suspect? NO
Were prior DIR'’s Prepared for C/V? NO

 

 

 

 

 

Wil! View Photo: YES
Will Prosecute: YES

Notified Of Crime
Victim Comp. Law:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION ADDRESS CiTy STATE/COUNTRY ZIPs APTIROOM
HOME-PERMANENT 179 ELM STREET VALLEY STREAM NEW YORK 11589

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALROYRICHARDS7@GMAIL.COM

leeene # HOME: 347-500-8254 CELL: 347-779-3620 BUSINESS:Not Provided/Unavailable BEEPER: Not Provided/Unavaitable E-MAIL: |

 

 

 

 

 

 

 

 

 

 

 

 

Action against Victim: [Actions OF Victim Prior Fo Incident:
SHOPPING

 

 

 

 

 

“|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if Yes, When And Where

Victim Of Simitar Incident:
No

 

Name:

RIGHARDS,ALROY, DINSTON

 

 

 

 
 

 

Compiaint #:
201 §-070-006834

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NickiAKA/Maiden: Gang/Crew Affiliation: NO
Sex/Type: MALE Name:
Race: BLACK Identifiers:
Age: 047 \
Date Of Birth: 61/4 4/1972
Is this person not Proficient in English?: NO Relationship To Victim:
if Yes, Indicate Language:

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

Location Address City State/Gountry Zip AptRoom
HOME-PERMANENT 179 ELM STREET VALLEY STREAM NEW YORK 11580

=

 

 

 

 

 

 

   

   

      

WANTED: #1 of 1
LL

Phone #: HOME: 347-500-8254 CELL: 247-779-3620 BUSINESS: -. BEEPER: - - &-MAIL: ALROYRICHARDS7@GMaiL_.cOM

 

   

[Arrestad:
NO

 

 

 

: | Complaint:
2019-070-006834

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
   
 
  

 

 

Height: SFT8iIN

Nick/AKA/Maiden:
Sex: UNKNOWN Weight: 135
Race: BLACK Eye Color:
Age: Hair Color:
Date Of Birth: UNKNOWN Hair Length:
U.S. Citizen; Hair Styie: UNKNOWN
Place Of Birth: Skin Tone: UNKN

is this person not Proficient in English?;
if Yes, indicate Language:
Accent: NO

Compiexion: UNKNOWN

5.S. #: 0

Order of Protection Violated?
Does Suspact abuse Drugs / Alcohol? NO
Suspect threatened ‘attempted suicide? NO
Is the Suspect Parole} Probation? NO

 

 

Order Of Protection: NO
Issuing Court:
Dacket #:
Expiration Date:

 

 

 

Relation to Victim: STRANGER
Living together: NO

~ Can be Identified: Yes

 

 

 

 

 

 

 

 

 

 

 

L

Gang/Crew Affiliation: NO

Name:

 

 

 

 

 

 

 

Identifiers: |
=;

 

 

 

 

 

 

 

 
as

 

 

 

 

N.Y.C.HLA, Resident: NY.c. Housing Employee: On Duty:
Development: N.Y.C. Transit Employee:

 

 

 

 

 

  

Physical Force: THREATENED
Weapons:

 

Gun:

    

OtherGun Specify:
Discharged: No

 
  

Used Transit System:
Station Entered:
Time Entered:

Metro Card Type:
Metro Card Used/Poses:
Card #:

 
 

  
    

CRIME DATA DETAILS
METHOD OF FLIGHT FOOT

MODUS OPERAND] UNKNOWN
MODUS OPERANDI WAITED FOR HIM
ACTIONS ToWaRD VICTIM UNK

 

 

  
  

CLOTHING HEADGEAR -UNK “UNKNOWN COLOR
CLOTHING FOOTWEAR -UNK -UNKNOWN COLOR
CLOTHING ACCESSORIES -UINK -UNKNOWN COLOR
CHARACTERISTICS UNKNOWN
BODY MARKS “UNKNOWN
IMPERSONATION UNKNOWN

No IMEI Data for Complaint # 204 9-070

Reporting/Investigating M.0.8. Name: _
CAD DERAVENS FRANCIS ven

   
 

 
    

 
 
     

Weapon Used/Possesseg- NONE Make: Recovered: NO
Non-Firaarm Weapon: Caliber: Serial Number Defaced:
Other Weapon Description: Color: Serial Number:
Type:

 
     
 
 

CLOTHING OUTERWEAR -OVERCOAT OR TOP COAT -GREEN

  
  
 

 
   
   

  

    
  
     
  

 
 
 

 
 

 

Ay
“Ul fg
— oe ‘
t \ J jee
LOCATION ADDRESS ciry STATE/COUNTRY Zip APT/ROOM HOW LONG? RES. pcr
[Phone #: HOME: . CELL; -- BUSINESS: . - BEEPER: E-MAIL; l

|

 

   

 

   
  
        
    
      
     
  
 
 
   

 
 

 

   
   
     

Command:
070 PoT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rr,

 

 

 

 

Tax #
364241

 

 

 

Tax #
915539

 

 

 

 

Supervisor Approving Name:
LT CUSACK WILLIAM |
Complaint Report Entered By:

 

POF LECONTE

Tax #:
$65260

 

 

 

 

 

 

 

 

 

 

 
 
  
     

 

 

 

 

Command:
070 PCT

 
 
   
 

Rep.Agency:
NYPD

 

   

Command:

Rep.Agency:
070 PCT NYPD

   

 

 

 

 

 

 

 

 

 

 

  

Signoff Supervisor Name:

 

  
 

SGT SIMPSON

  
   
 

END OF COMPLA

 
  

 

-_ Print this:Report .

  

 

 

 

Tax #:
952243

INT REPORT
#204 9-070-006834

 

   

Rep.Agency:
PD

Command:
070 PCT | NY

 

 
  

Rep.Agency:
NYPD
03348-RA Document 1-1 Filed 04/29/20 Page 89 of 90

ios, ~ LOL -ADWd
e

: | OG Wy sozosorood

if ;

XOGHS SNWISOdad S4x0d3¢ Hoy Ld ssvaId

SOUBLLY 50 JuaWteEdag SAN ‘Jauoss|/mUOS
GHd ‘eyi¢ senboep

 

“ADNVNIF/AOD'OAN AMM (12 SN SIA UES NOA UouiAed & ayeW oO} Lo LORE.
B JO SMIEJS Si] YOSYO OF “UOHEUUOJUT Slow! 404 JeUsajU! Uy 4eA0 S}UaUXed LORE, GuDied sydeooe soueUl.s Jo JUsusedag ay) Jey] ajoU asealg

“S}OYS!] JEYIO OF UORETIIdde 40) Sh oO] YOoYs S1YY WuNjed Jou Op esvaly ‘AjayeIpauuE YW ysodgp 6 1 Ysea pues yoays
SIU SSJOPUs SS¥3}q “BAOqE UMOYS JEQUINL UO}e}OIA Jo aye esusay oy] YM popelsosse (s)abseys aay ng} 40 (SuoHElOIA aue] sng “(sjuonefoi,
qu6ry pay ‘(s)uogejoia Supjed & uo apeul juewAedsaag ue 10} yOeys PUNjS. S14] YUM nod pueseid oO} paseajd sj aourUly jo JUaWYEdag DAN euL

- ISLOLOLY Wea

 

sot

ave

St6P-O8SE} AN WWSYLS ASTIVA

t

D¥ LS Wa 6£t
‘ier SCYVHOld d ACH TY
. yess 2 TOThYX ZOSTOOOOTSESE NWNNNNNNNNNN #O<OROhOOO - PSE9T ¥Z $¥D BTEET TSATO
i 2; cURL B gn feet pep LPM feof platy gg fee] pla
10
i)
= SVdAN OLSSESC-NOLLWIOIWVSi¥1d
3 NAaSSAS-AINGSHOS
o0°09$ ‘Givd LNNOWY BE00l AN HOA MAN
804080P000 “HAEIWN MOSHS J00}.4 YO? SUB] USpley 6g
S10z ‘Zz Jaquissaq ‘siyd WUN spunjers

B@OURUL JO JUaWLBdaG Aid OA MON

 

 
 

 

Gromer

 

Clerk oH Pee .

Cfederal)

 

 

 

 
